EXHIBIT 10.6

CONTRIBUTION AGREEMENT

DATED AS OF JULY 15, 2009

BY AND AMONG

ECOSPHERE TECHNOLOGIES, INC.,

BLEDSOE CAPITAL GROUP, LLC

CLEAN WATER PARTNERS, LLC

AND

ECOSPHERE ENERGY SERVICES, LLC














--------------------------------------------------------------------------------







TABLE OF CONTENTS

ARTICLE 1
DEFINITIONS

Section 1.1  Defined Terms

2

Section 1.2  Construction

7

ARTICLE 2
TRANSACTIONS AT CLOSING

Section 2.1  Closing

8

Section 2.2  Contributions and Issuances

8

Section 2.3  Closing Deliveries of ETI

8

Section 2.4  Closing Deliveries of CWP

9

Section 2.5  Closing Deliveries by the Company

9

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE PARTIES

Section 3.1  Organization; Existence

10

Section 3.2  Authority and Enforceability

10

Section 3.3  Non-Contravention; Consents

11

Section 3.4  Litigation

11

Section 3.5  Investment Representations

11

Section 3.6  Brokers

11

ARTICLE 4
ADDITIONAL REPRESENTATIONS AND WARRANTIES

Section 4.1  Additional Representations of ETI

12

Section 4.2  Additional Representations of BCG and CWP

13

ARTICLE 5
CERTAIN COVENANTS AND AGREEMENTS OF THE PARTIES

Section 5.1  Continuing Payment Obligations

14

Section 5.2  Cooperation

14

Section 5.3  Further Assurances

14

Section 5.4  Public Announcements

15

Section 5.5  Transfer Taxes

15

Section 5.6  Tax Matters.

15

Section 5.7  Confidentiality.

16

ARTICLE 6
CONDITIONS PRECEDENT TO CLOSING

Section 6.1  General Conditions

18

Section 6.2  Conditions Precedent to ETI’s Obligations

18








i







--------------------------------------------------------------------------------







Section 6.3  Conditions Precedent to CWP’s Obligations

19

ARTICLE 7
SURVIVAL AND INDEMNIFICATION

Section 7.1  Survival of Representations

19

Section 7.2  CWP’s Agreement to Indemnify

20

Section 7.3  ETI’s Agreement to Indemnify

20

Section 7.4  Payments

20

ARTICLE 8
MISCELLANEOUS PROVISIONS

Section 8.1  Notices

20

Section 8.2  Entire Agreement; Amendment.

22

Section 8.3  Relationship of the Parties

22

Section 8.4  Binding Effect

22

Section 8.5  Severability

22

Section 8.6  Governing Law; Limitation of Liability.

23

Section 8.7  Counterparts

23

Section 8.8  Assignment

23

Section 8.9  No Third-Party Beneficiaries

23




Schedules:

Schedule 1.1(a)

― Additional Agreements

Schedule 2.2(c)

― Issued Units

Schedule 3.6

― Brokers

Schedule 4.1(c)(i)

― Assets

Schedule 4.1(c)(ii)

― Encumbrances

Schedule 4.1(c)(iii)

― Excluded Assets

Schedule 4.1(d)

― Undisclosed Liabilities

Schedule 4.1(e)

― Commitments

Schedule 4.2

― Contributed Options and Contributed Debt




Exhibit:

Exhibit A

―

Form of License Agreement











ii







--------------------------------------------------------------------------------







CONTRIBUTION AGREEMENT

This Contribution Agreement (this “Agreement”) is entered into as of July 15,
2009, by and among Ecosphere Technologies, Inc., a Delaware corporation (“ETI”),
Clean Water Partners, LLC, a Delaware limited liability company (“CWP” and,
together with ETI, the “Contributing Parties”), Bledsoe Capital Group, LLC, a
Montana limited liability company (“BCG”) and Ecosphere Energy Services, LLC, a
Delaware limited liability company (the “Company”).  The Contributing Parties,
BCG and the Company are referred to herein individually as a “Party” and
collectively as the “Parties”.  




RECITALS

1.

ETI owns 100% of the issued and outstanding equity interests of EES Sub, and BCG
owns 100% of the issued and outstanding equity interests in CWP.  

2.

BCG, ETI and EES Sub are parties to (a) the Contributed Options, (b) the
Continuing Loans and (c) the Contributed Debt.

3.

Prior to the Closing, the Parties desire the following to occur:

(a)

The assignment by BCG to CWP, and/or the assumption by CWP, of (i) the
Contributed Options, (ii) the Continuing Loans and (iii) the Contributed Debt,
in exchange for membership interests in CWP, and the consent by ETI and EES Sub
to such assignments and assumptions; and

(b)

The conversion of EES Sub from a Florida corporation to a Delaware limited
liability company with the name “EES Operating, LLC.”

4.

The parties desire the following to occur at the Closing, in each case upon the
terms and subject to the conditions set forth in this Agreement:

(a)

The contribution by CWP to the Company, in exchange for the issuance of the
Class B Units set forth on Schedule 2.2(c), of (i) the Contributed Options, (ii)
the Contributed Debt and (iii) the CWP Cash Contributions;  

(b)

The contribution by ETI to the Company of the Contributed LLC Interests in
exchange for the issuance of the Class A Units set forth on Schedule 2.2(c);  

(c)

The cancellation by ETI, the Company and EES Sub of the Contributed Options; and

(d)

The entering into of the License Agreement with ETI by the Company in exchange
for $1,500,000 in cash paid by the Company to ETI and the cancellation of the
Contributed Debt by the Company.





1







--------------------------------------------------------------------------------







5.

The Contributing Parties intend for the exchange of the Contributed LLC
Interests in exchange for the issuance of the Class A Units and the exchange of
the CWP Contributions in exchange for the issuance of the Class B Units to be
treated as contributions of property in exchange for partnership interests under
Section 721(a) of the Code.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1
DEFINITIONS

Section 1.1

Defined Terms.  Capitalized terms used in this Agreement or in any Schedule
delivered pursuant hereto, or Exhibit attached hereto, and not otherwise defined
shall have the following meanings for all purposes of this Agreement and any
Collateral Agreements:

“Action” means any action, claim, counterclaim, demand, petition, litigation,
accounting, reckoning, suit, arbitration, inquiry, investigation or other
proceeding of any nature (whether criminal, civil, legislative, administrative,
regulatory, prosecutorial or otherwise) by or before any arbitrator or
Governmental Body or similar Person or body.

“Additional Agreements” means the contracts and agreements set forth on Schedule
1.1(a).

“Affiliate” of any Person means any Person that controls, is controlled by, or
is under common control with such Person.  As used herein, the term “control”
(including the terms “controlling”, “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities or other interests, by contract or otherwise.

“Agreement” has the meaning set forth in the preamble.  

“Amended and Restated Credit Agreement” means the Amended and Restated Credit
Agreement in a form mutually agreeable to the Parties, dated as of the Closing
Date, among the Company, ETI, EES Sub and CWP, pursuant to which the guarantee
and other obligations of ETI with respect to the Continuing Loans are released
and the Company, EES Sub and CWP shall combine, amend and restate the terms of
the Continuing Loans.  

“Amended and Restated LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of the Company dated the Closing Date by and between
the Contributing Parties, as members, and the Company.  

“Assets” has the meaning set forth in Section 4.1(c).

“Assignment of Contributed Debt” means an assignment in a form mutually
agreeable to the Parties, dated the Closing Date, by and between CWP and the
Company, pursuant to which CWP shall assign to the Company all of its rights,
title and interest in, to and under the Contributed Debt.





2







--------------------------------------------------------------------------------







“Assignment of Contributed LLC Interests” means an assignment in a form mutually
agreeable to the Parties, dated the Closing Date, by and between ETI and the
Company, pursuant to which ETI shall assign to the Company all of its rights,
title and interest in, to and under the Contributed LLC Interests.

“Assignment of Contributed Options” means an assignment in a form mutually
agreeable to the Parties, dated the Closing Date, by and between CWP and the
Company, pursuant to which CWP shall assign to the Company all of its rights,
title and interest in, to and under the Contributed Options.

“BCG” has the meaning set forth in the preamble.  

“Business” means the (a) marketing, selling, making, having made, using,
provision of services using and maintaining of all of the Licensed Products (as
defined in the License Agreement) solely in the Field of Use, including the
design, marketing, selling and manufacturing of and provision of services using
equipment and systems solely in the Field of Use that use the EcosBrine (as
defined in the License Agreement), the EcosFrac Process (as defined in the
License Agreement) and the Ozonix Process (as defined in the License Agreement),
(b) exploiting of the Licensed Technology (as defined in the License Agreement)
solely in the Field of Use and (c) exploiting, solely within the Field of Use,
of any and all rights granted to the Company under the License Agreement.  

“Change of Control” means any single or series of transactions resulting in the
following:  (a) a sale of all or substantially all of CWP’s assets, (b) a
merger, consolidation or other transaction after which Persons who were not,
directly or indirectly, equity interest owners, members, option holders or
warrant holders of CWP immediately prior thereto own 50% or more of the direct
or indirect voting power or economic interest of the surviving entity, (c) a
direct or indirect sale of equity interests having 50% or more of the direct or
indirect voting power or economic interest of CWP to Persons who were not direct
or indirect equity interest owners, members, option holders or warrant holders
of CWP on the date of this Agreement or (d) consummation of a public offering of
(i) 50% or more of the equity interests in CWP or in any Person or Persons that
directly or indirectly own 50% or more of the voting power or economic interest
in CWP or (ii) 50% or more of the ownership interests of a successor entity to
CWP or of any Person or Persons that directly or indirectly own 50% or more of
the voting power or economic interest in CWP.  

“Closing” has the meaning set forth in Section 2.1.  

“Closing Date” has the meaning set forth in Section 2.1.  

“Code” means the U.S. Internal Revenue Code of 1986, as amended.  

“Collateral Agreements” means the Amended and Restated LLC Agreement, the CWP
Assignments, the Assignment of Contributed LLC Interests, the Amended and
Restated Credit Agreement, the License Agreement, the Termination of Contributed
Debt, the Termination of Contributed Options, the Consent Agreement, the CWP
Pledge Agreement and any other written agreement or instrument entered into on
or prior to the Closing Date pursuant to the provisions of this Agreement.  





3







--------------------------------------------------------------------------------







“Company” has the meaning set forth in the preamble.

“Confidential Information” means all confidential and proprietary information
(irrespective of the form of communication) obtained by or on behalf of, a Party
from another Party, other than information which (a) was or becomes generally
available to the public other than as a result of a breach of this Agreement by
such Party, (b) was or becomes available to such Party on a nonconfidential
basis prior to disclosure to such Party by another Party or its representatives,
(c) was or becomes available to such Party from a source other than another
Party and its representatives, provided that such source is not known by such
Party to be bound by a confidentiality agreement with the Company or (d) is
independently developed by such Party without the use of any such information
received under this Agreement.

“Consent Agreement” means an agreement in form mutually agreeable to the
Parties, dated the Closing Date, by and between BCG, CWP, ETI and EES Sub,
pursuant to which ETI and EES Sub shall consent to BCG’s assignment to and CWP’s
assumption of the Contributed Options, the Contributed Loans and the Continuing
Debt.  

“Consolidated Group” means any affiliated, combined, consolidated, unitary or
similar group with respect to any Taxes, including any affiliated group within
the meaning of Section 1504 of the Code electing to file consolidated federal
income tax returns and any similar group under foreign, state or local law.  

“Continuing Loans” means, collectively, the loans and indebtedness evidenced by
(a) the Credit Agreement dated May 16, 2008, by and between ETI, EES Sub and
BCG, and the Secured Note(s) executed in connection therewith and (b) the Credit
Agreement dated November 12, 2008, by and between ETI, EES Sub and BCG, and the
Secured Note(s) executed in connection therewith, in each case as amended by the
Letter Agreement dated April 14, 2009, by and between ETI, EES Sub and BCG.  

“Contributed Debt” means all of the rights, title and interest of BCG and,
subsequent to their assignment, CWP, in, to and under (a) the Credit Agreement
dated April 14, 2009 by and between BCG, ETI and EES Sub and (b) the related
Secured Note dated April 14, 2009 by and between BCG and EES Sub.  

“Contributed LLC Interests” means all of the membership interests in EES Sub.  

“Contributed Options” means (a) the Exclusive Option Agreement [Offshore], dated
April 14, 2009, by and between ETI, EES Sub and BCG, (b) the Exclusive Option
Agreement [International Onshore], dated April 14, 2009, by and between ETI, EES
Sub and BCG and (c) the Exclusive Option Agreement, dated June 15, 2008, by and
between ETI, EES Sub and BCG, as amended on April 14, 2009, pursuant to the
First Amendment to Exclusive Option Agreement.  

“Contributing Parties” has the meaning set forth in the preamble.

“CWP” has the meaning set forth in the preamble.

“CWP Assignments” means the Assignment of Contributed Debt and Assignment of
Contributed Options.





4







--------------------------------------------------------------------------------







“CWP Cash Contribution” means a cash contribution of $2,500,000 by CWP to the
Company.  

“CWP Contributions” means the Contributed Debt, the Contributed Options and the
CWP Cash Contribution.  

“CWP Pledge Agreement” means the Pledge Agreement by CWP in favor of ETI in a
form to be mutually agreed, pursuant to which CWP pledges its equity interests
in the Company in favor of ETI as security for its obligations under Section
5.8.  

“Damages” has the meaning set forth in Section 7.2.  

“EES Sub” means Ecosphere Energy Services, Inc., a Florida corporation to be
converted prior to Closing to a Delaware limited liability company to be named
“EES Operating, LLC.”  

“Encumbrance” means any mortgage, pledge, easement, hypothecation, assignment,
encumbrance, lien (statutory or other), charge or other security interest or
matter affecting title, preemptive right, existing or claimed right of first
refusal, right of first offer, right of consent or similar right or restriction
or other adverse claim of any kind or nature whatsoever, whether absolute or
contingent (including any conditional sale or other title retention agreement
and any financing lease having substantially the same economic effect as any of
the foregoing or other similar restriction or Third Party right).  

“ETI” has the meaning set forth in the preamble.  

“Excluded Assets” has the meaning set forth in Section 4.1(c).  

“Existing Notes” means (a) the Secured Note, dated May 16, 2008, executed by EES
Sub in favor of BCG in the principal amount of $1,000,000, (b) the Secured Note,
dated April 14, 2009, executed by EES Sub in favor of BCG in the principal
amount of $1,500,000, (c) the Secured Note, dated December 1, 2008, executed by
EES Sub in favor of BCG in the principal amount of $500,000, (d) the Secured
Note, dated November 13, 2008, executed by EES Sub in favor of BCG in the
principal amount of $500,000 and (e) the Secured Note, dated December 9, 2008,
executed by EES Sub in favor of BCG in the principal amount of $1,000,000.  

“Field of Use” has the meaning set forth in the License Agreement.  

“Governmental Body” means any nation or government (U.S. federal, state, county
or local), any state or other political subdivision thereof, any legislative,
executive or judicial unit or instrumentality of any governmental entity (U.S.
federal, state, county or local) or any department, commission, board, agency,
bureau, official or other regulatory, administrative or judicial authority
thereof, or any entity (including a court or self-regulatory organization)
exercising executive, legislative, judicial, Tax, regulatory, arbitral or
administrative functions of or pertaining to government.  

“Indemnity Period” has the meaning set forth in Section 7.1.  





5







--------------------------------------------------------------------------------







“Law” means any law, statute, ordinance, rule, regulation, restriction,
approval, directive, writ, award, code, order, judgment, Tax ruling, injunction
or decree of or issued by any Governmental Body in all cases as such may be
amended, modified, extended or reenacted.

“License Agreement” means a License Agreement dated the date hereof by and
between ETI and the Company in the form of Exhibit A attached hereto.

“Non-CWP Indemnitees” has the meaning set forth in Section 7.2.

“Non-ETI Indemnitees” has the meaning set forth in Section 7.3.

“Outside Significant Event” means the first to occur of any of the following:

(a)

a sale, redemption, transfer or other disposition of all or any portion of the
interests of CWP in the Company that results in proceeds to CWP of at least
$13,000,000;

(b)

a recapitalization, merger, restructuring or other similar transaction (debt or
equity) (or series thereof) of or by CWP that results in distributions, loans,
advances or other payments, in the aggregate, of at least $13,000,000 by CWP to
the direct or indirect holders of interests in CWP;

(c)

any other transaction (or series thereof), pursuant to which the direct or
indirect holders of interests in CWP receive at least $13,000,000 with respect
to or arising in any way from their direct or indirect interest in CWP in cash
or other assets, other than as a result of CWP making distributions of cash it
received from the Company; or

(d)

any combination of transactions described in subclauses (a), (b) and (c) above
which, in the aggregate, results in the sum of (i) proceeds under subclause (a),
(ii) distributions, loans, advances or other payments under subclause (b) and
(iii) receipts under subclause (c) equaling at least $13,000,000.  

“Party” or “Parties” has the meaning set forth in the preamble.

“Person” means any individual, corporation, partnership, limited liability
company, firm, association, joint venture, joint stock company, trust,
unincorporated organization or other entity, or any Governmental Body.

“Pre-Closing Tax Period” has the meaning set forth in Section 5.5(b).  

“Prime Rate” means the “prime” rate quoted by JPMorgan Chase & Co., from time to
time.

“Representative” has the meaning set forth in Section 5.6.  

“Securities Act” means the Securities Act of 1933, as amended.

“Straddle Period” has the meaning set forth in Section 5.5(b).





6







--------------------------------------------------------------------------------







“Tax Return” means any return, report, information return or other statement or
document (including any schedule or attachment thereto and any amendment
thereof) filed or required to be filed with any federal, state, local or
non-U.S. taxing authority in connection with the determination, assessment,
collection, administration or imposition of any Tax.

“Taxes” means all taxes of any kind, and all unclaimed property and escheat
obligations, charges, fees, customs, levies, duties, imposts, required deposits
or other assessments, including all net income, capital gains, gross income,
gross receipt, property, franchise, gross margin, sales, use, excise,
withholding, payroll, employment, social security, worker’s compensation,
unemployment, occupation, capital stock, ad valorem, value added, transfer,
gains, profits, net worth, asset, alternative or add-on minimum, estimated,
transaction, and other taxes, and any interest, penalties or additions to tax
with respect thereto, imposed upon any Person by any taxing authority or other
Governmental Body under applicable Law.

“Termination of Contributed Debt” means a Termination Agreement dated the
Closing Date, in a form mutually agreeable to the Parties, pursuant to which all
of the Encumbrances securing the Contributed Debt are released, and all of the
obligations of ETI and EES Sub with respect to the Contributed Debt shall be
terminated.

“Termination of Contributed Options” means a Termination Agreement, dated the
Closing Date, in a form mutually agreeable to the Parties, pursuant to which all
of the rights, interests and obligations of ETI and the Company in and under the
Contributed Options shall be terminated.

 “Third Party” means any Person not an Affiliate of the other referenced Person
or Persons.

“Transfer Taxes” has the meaning set forth in Section 5.4.

“Treasury Regulations” means the regulations promulgated under the Code.

“Unit” has the meaning set forth in the LLC Agreement.  

Section 1.2

Construction.  Whenever the context requires, the gender of all words used in
this Agreement includes the masculine, feminine, and neuter, and words used in
the singular shall include the plural, and vise versa.  Unless the context
otherwise requires, 1) all references to Articles and Sections refer to the
applicable articles and sections of this Agreement, 2) all references to
Exhibits and Schedules refer to the applicable exhibits and schedules attached
hereto, each of which is incorporated herein for all purposes, 3) the terms
“include” and “including” mean include or including without limitation, 4) a
reference to an agreement or instrument is to the agreement or instrument as
amended or modified through the date as of which the reference is made and 5) a
reference to a Party or the Parties refers to a Party or the Parties to this
Agreement.  In the event of a conflict between the terms and provisions
contained in the main body of this Agreement and any of the terms or provisions
contained in the Exhibits or Schedules attached hereto, the terms and provisions
in the main body of this Agreement shall control.





7







--------------------------------------------------------------------------------







ARTICLE 2
TRANSACTIONS AT CLOSING

Section 2.1

Closing.  The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at a location to be mutually agreed by the Parties
on the day that each of the conditions set forth in Article 6 (other than those
conditions that by their nature are to be fulfilled only at the Closing, but
subject to the fulfillment or waiver of such conditions) have been satisfied or
waived or at such other time and place as the Parties may mutually agree (such
date, the “Closing Date”).  The Closing shall be effective as of 11:59 p.m. on
the Closing Date.  

Section 2.2

Contributions and Issuances.  Upon the terms and subject to the conditions of
this Agreement, the Contributing Parties and the Company shall take each of the
following actions at Closing:

(a)

ETI shall contribute, assign, transfer and convey to the Company the Contributed
LLC Interests, free and clear of all Encumbrances;

(b)

CWP shall contribute, assign, transfer and convey to the Company the CWP
Contributions, free and clear of all Encumbrances; and

(c)

as consideration for the contributions referenced in Section 2.2(a) and Section
2.2(b), (i) the Company will issue to ETI and CWP the number of Class A Units
and Class B Units, respectively, set forth opposite such Contributing Party’s
name on Schedule 2.2(c), free and clear of all Encumbrances and (ii) ETI, CWP
and the Company shall make the deliveries contemplated by Section 2.3, Section
2.4 and Section 2.5, respectively.  

Section 2.3

Closing Deliveries of ETI.  At the Closing, ETI shall deliver to the Company and
CWP the following:

(a)

a counterpart, duly executed by ETI, to the Assignment of Contributed LLC
Interests;

(b)

a counterpart, duly executed by ETI and EES Sub, of the Amended and Restated
Credit Agreement;

(c)

a counterpart, duly executed by ETI, to the Amended and Restated LLC Agreement;

(d)

a counterpart, duly executed by ETI, to the License Agreement;

(e)

a counterpart, duly executed by ETI and EES Sub, to the Termination of
Contributed Debt;

(f)

a counterpart, duly executed by ETI, to the Termination of Contributed Options;

(g)

a certificate of an appropriate officer of ETI, dated as of the Closing Date, in
form and substance reasonably satisfactory to CWP and the Company, certifying
the





8







--------------------------------------------------------------------------------







fulfillment or waiver by ETI of each of the conditions to closing set forth in
Section 6.3(b) and Section 6.3(c); and

(h)

all such other assignments and other instruments of assignment, transfer and
conveyance as the Company or CWP may reasonably request or as may be otherwise
necessary or desirable to evidence and effect the transactions required to be
made by ETI pursuant hereto.  

Section 2.4

Closing Deliveries of CWP.  At the Closing, CWP shall deliver to the Company the
following:

(a)

the CWP Cash Contribution;

(b)

a counterpart, duly executed by CWP, to the Assignment of Contributed Options;

(c)

a counterpart, duly executed by CWP, to the Assignment of Contributed Debt;

(d)

a counterpart, duly executed by CWP, to the Amended and Restated Credit
Agreement;

(e)

a counterpart, duly executed by CWP, to the Amended and Restated LLC Agreement;

(f)

the CWP Pledge Agreement, duly executed by CWP;

(g)

the Existing Notes, marked “Canceled”;

(h)

a certificate of an appropriate officer of CWP, dated as of the Closing Date, in
form and substance reasonably satisfactory to ETI and the Company, certifying
the fulfillment or waiver by CWP of each of the conditions to closing set forth
in Section 6.2(b) and Section 6.2(c); and

(i)

all such other assignments and other instruments of assignment, transfer and
conveyance as the Company or ETI may reasonably request or as may be otherwise
necessary or desirable to evidence and effect the transactions required to be
made by CWP pursuant hereto.

Section 2.5

Closing Deliveries by the Company.  At the Closing, the Company shall deliver,
or cause to be delivered (as applicable), to CWP and ETI the following:

(a)

a counterpart, duly executed by the Company, to the License Agreement;

(b)

a counterpart, duly executed by the Company and EES Sub, to the Amended and
Restated Credit Agreement, and the Replacement Secured Notes to be issued
thereunder duly executed by the Company and EES Sub (originals of which shall be
delivered only to CWP);





9







--------------------------------------------------------------------------------







(c)

a counterpart, duly executed by the Company, to the Assignment of Contributed
Debt;

(d)

a counterpart, duly executed by the Company, to the Assignment of Contributed
Options;

(e)

a counterpart, duly executed by the Company, to the Termination of Contributed
Debt;

(f)

a counterpart, duly executed by the Company, to the Termination of Contributed
Options;

(g)

a counterpart, duly executed by the Company, to the Amended and Restated LLC
Agreement;

(h)

upon receipt of the CWP Cash Contribution, payment to ETI of an amount equal to
$1,500,000 pursuant to the License Agreement;  

(i)

a certificate of an appropriate officer or managing member of the Company, dated
as of the Closing Date, in form and substance reasonably satisfactory to each of
the Contributing Parties, certifying the fulfillment or waiver by the Company of
each of the conditions to closing set forth in Section 6.3(b) and Section
6.3(c); and

(j)

all such other documents and instruments as the Contributing Parties may
reasonably request or as may be otherwise necessary or desirable to evidence and
effect the transactions required to be made by the Company pursuant hereto.  

ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF THE PARTIES

Each Party hereby represents and warrants, as to itself only, to each other
Party as follows:

Section 3.1

Organization; Existence.  Such Party is an entity duly organized, validly
existing, in good standing under the Laws of the jurisdiction of its formation,
with all requisite power and authority to carry on the business in which it is
engaged, to own the properties it owns and to execute and deliver this Agreement
and the Collateral Agreements to which it is a party and to consummate the
transactions contemplated hereby and thereby.

Section 3.2

Authority and Enforceability.  Such Party has full power and authority to
execute and deliver this Agreement and the Collateral Agreements to which it is
a party and to perform its obligations hereunder and thereunder, and the
execution and delivery by such Party of this Agreement and the Collateral
Agreements to which it is a party and the performance of all obligations
hereunder and thereunder have been duly authorized by all necessary action.
 This Agreement and the Collateral Agreements to which it is a party have been
duly executed and delivered by such Party and constitute legal, valid and
binding obligations of such Party, enforceable against such Party in accordance
with their respective terms.





10







--------------------------------------------------------------------------------







Section 3.3

Non-Contravention; Consents.  The execution, delivery and performance by such
Party of this Agreement and the Collateral Agreements to which it is a party,
and the performance of the transactions contemplated hereunder and thereunder
will not, with or without the giving of notice or the lapse of time, or both, 6)
violate any provision of Law to which such Party is subject, 7) violate any
order, judgment or decree applicable to such Party or 8) conflict with, or
result in a breach or default under, any term or condition of its certificate of
incorporation or by-laws, certificate of limited partnership or partnership
agreement, certificate of formation or limited liability company agreement or
trust agreement, as applicable, or any material contract, agreement or
instrument to which such Party is a party.  No consent, approval, authorization
or order of any court, or Governmental Authority or agency or of any Third Party
which has not been obtained is required in connection with the execution,
delivery and performance by such Party of this Agreement and the Collateral
Agreements to which it is a party, and the performance of the transactions
contemplated hereunder and thereunder.

Section 3.4

Litigation.  No investigation, proceeding, action, suit or other legal
proceeding of any kind or nature before any Governmental Authority or arbitrator
is pending or, to such Party’s knowledge, threatened with respect to such Party,
such Party’s assets, such Party’s ownership of its Units or the transactions
contemplated hereby and by the Collateral Agreements.  No notice in writing from
any Governmental Authority or any other Person has been received by such Party
or any of such Party’s Affiliates claiming any violation of or noncompliance
with any Law with respect to such Party’s Units, such Party, such Party’s assets
or the transactions contemplated hereby or by the Collateral Agreements.

Section 3.5

Investment Representations.  Such Contributing Party is acquiring Units for its
own account, for investment purposes, and not with a view to or in connection
with the resale or other distribution of such Units in violation of applicable
securities Laws.  Such Contributing Party is an “accredited investor” as defined
in Rule 501(a) under Regulation D of the Securities Act.  Such Contributing
Party understands and agrees that the Units have not been registered under the
Securities Act and are “restricted securities.”  Such Contributing Party has had
the opportunity to receive the advice of its legal, financial and other
advisors, and has knowledge of finance, securities and investments generally,
and experience and skill in investments based on actual participation and has
the ability to bear the economic risks of such Contributing Party’s investment
in the Company.

Section 3.6

Brokers.  Except as set forth on Schedule 3.6, neither such Contributing Party
nor any of its Affiliates has employed or retained any broker, agent or finder
in connection with this Agreement or the transactions contemplated herein, or
paid or agreed to pay any brokerage fee, finder’s fee, commission or similar
payment to any Person on account of this Agreement or the transactions provided
for herein which fee, commission or payment will constitute an obligation
payable by the Company or any other Contributing Party, and such Contributing
Party shall indemnify and hold harmless the Company and the other Contributing
Party from any costs, including attorneys’ fees, and liability arising from the
claim of any broker, agent or finder employed or retained by such Contributing
Party in connection with the Company or this Agreement.





11







--------------------------------------------------------------------------------







ARTICLE 4
ADDITIONAL REPRESENTATIONS AND WARRANTIES

Section 4.1

Additional Representations of ETI.  In addition to the representations and
warranties in Article 3, ETI hereby represents and warrants to the Company and
to each other Contributing Party as follows:

(a)

Title to Contributed LLC Interests and Other Items.  The Contributed LLC
Interests are owned of record and beneficially by ETI free, clear and discharged
of and from any and all Encumbrances and on delivery to the Company at the
Closing of the Contributed LLC Interests pursuant to the ETI Assignment, the
Company will be the owner of the Contributed LLC Interests, free, clear and
discharged of and from any and all Encumbrances.  Neither ETI nor EES Sub has
assigned, transferred, conveyed, permitted to exist an Encumbrance or otherwise
disposed of any their respective rights, title or interest in, to or under any
of the Contributed Options, Continuing Loans or Contributed Debt.

(b)

Taxes.  All Tax Returns required to be filed with respect to EES Sub have been
filed and all such Tax Returns are complete and correct in all material
respects.  All Taxes due and owing relating to EES Sub have been paid in full or
will be paid by ETI in full by the due date thereof.  ETI has not received any
written notice of deficiency or assessment from any taxing authority with
respect to liabilities for Taxes of EES Sub which have not been fully paid or
finally settled, unless being contested in good faith through appropriate
proceedings and for which adequate reserves have been established.  All Taxes
required to be withheld, collected or deposited by or with respect to EES Sub
have been timely withheld, collected or deposited as the case may be, and to the
extent required, have been paid to the relevant taxing authority.  There are no
outstanding agreements or waivers extending the applicable statutory periods of
limitation for any Taxes of EES Sub.  There are no liens on any of the assets of
EES Sub that arose in connection with any failure (or alleged failure) to pay
any Tax.  EES Sub is not a party to and does not have any liability under any
Tax allocation or sharing agreement.  EES Sub shall be treated as of the Closing
Date as a disregarded entity within the meaning of Treasury Regulations Section
301.7701-3(b)(ii) for federal income tax purposes.  Except for any liability of
EES Sub for the Taxes of the Consolidated Group of which ETI is the common
parent, EES Sub does not have any liability for the Taxes of any other Person
under Treasury Regulation Section 1.1502-6 (or any similar provision of state,
local, or non-U.S. law), as a transferee or successor, by contract, or
otherwise.  EES Sub is not and has not been a party to any “listed transaction,”
as defined in Code Section 6707A(c)(2) and Treasury Regulation Section
1.6011-4(b)(2).  

(c)

Entire Business.  EES Sub owns all of the properties, assets, and contracts of
EES Sub set forth on Schedule 4.1(c)(i) hereto (the “Assets”).  The Assets are
owned of record and beneficially by EES Sub free, clear and discharged of and
from any and all Encumbrances, other than the Encumbrances set forth on Schedule
4.1(b)(ii) and other than, with respect to any Asset, any liens for taxes or
assessments not yet due or not yet delinquent, any materialmen’s, mechanics’,
repairmen’s, employees’, contractors’, operators’ or other similar liens or
charges arising in the ordinary course of business incidental to the
construction, maintenance or operation of such Asset that have not yet become
due and payable or other immaterial liens or encumbrances that do not materially
adversely affect the use thereof.  The Assets represent all material assets,
properties, contracts, tangible and intangible rights of ETI, EES Sub or any of





12







--------------------------------------------------------------------------------







their Affiliates owned by, or in the possession of, ETI, EES Sub or any of their
Affiliates to the extent currently used in the Business, except that ETI and its
Affiliates other than EES Sub and the Company own (and are not contributing to
the Company) the assets set forth on Schedule 4.1(c)(iii) (the “Excluded
Assets”).   

(d)

Undisclosed Liabilities.  Except as set forth on Schedule 4.1(d) or as otherwise
contemplated in this Agreement, EES Sub does not have, nor will the Company have
as a result of the transactions contemplated by this Agreement or any of the
Collateral Agreements, any indebtedness, liabilities, obligations,
responsibilities, fines, penalties and sanctions, absolute or contingent,
matured or unmatured, liquidated or unliquidated, foreseen or unforeseen, joint,
several or individual, asserted or unasserted, accrued or unaccrued, known or
unknown, whenever arising, including any costs, expenses, interests, reasonable
attorneys’ fees, disbursements and expense of counsel, expert and consulting
fees and costs related thereto or to the investigation or defense thereof, which
in the aggregate for all such items exceed $100,000.

(e)

Commitments.  Except as set forth on Schedule 4.1(e), EES Sub does not have and
is not bound by, nor will the Company have or be bound by as a result of the
transactions contemplated by this Agreement or any of the Collateral Agreements,
any (i) partnership or joint venture agreement; (ii) employment, consulting or
compensation agreement or arrangement, including the election or retention in
office of any manager or officer; (iii) labor or collective bargaining
agreement; (iv) debt instrument, loan agreement or other obligation relating to
indebtedness for borrowed money; (v) guarantees or obligations for the
liabilities or obligations of any other Person; (vi) lease of real or personal
property, whether as lessor, lessee, sublessor or sublessee; (vii) contracts
containing noncompetition covenants; (viii) any other contract or arrangement
that involves either an unperformed commitment in excess of $100,000 or that
terminates more than one year from the date hereof; (ix) any obligations under
employee benefit or welfare plans which in the aggregate for all such items
exceed $100,000; or (x) any other agreement or commitment not made in the
ordinary course of business or that is material to the business or financial
condition of EES Sub.

(f)

Affiliate Relationships.  Except for this Agreement and the Collateral
Agreements to which it is a party, neither EES Sub nor the Company will be as a
result of the transactions contemplated by this Agreement or any of the
Collateral Agreements, a party, directly or indirectly, to any contract,
agreement or lease with, or any other commitment to, (i) any Affiliate of EES
Sub or the Company, (ii) any Affiliate of such an individual or entity or (iii)
any manager, director, officer or employee of the Company, EES Sub or any of
their Affiliates.  

Section 4.2

Additional Representations of BCG and CWP.  In addition to the representations
and warranties in Article 3, BCG and CWP each hereby represents and warrants, on
a joint and several basis, to the Company and to ETI as follows:  

(a)

Title to Assigned Agreements.  Except as set forth on Schedule 4.2: 9) BCG has
not assigned, transferred, conveyed, permitted to exist an Encumbrance or
otherwise disposed of any rights, title or interest in, to or under any of the
Contributed Options, Continuing Loans or Contributed Debt, except to CWP in
connection with the transactions contemplated in this Agreement, and 10) on
delivery to the Company at the Closing of the Contributed Options, Continuing
Loans and Contributed Debt pursuant to the CWP Assignments, the Company will be





13







--------------------------------------------------------------------------------







the owner of all of CWP’s the right, title and interest in, to and under the
Contributed Options, Continuing Loans and Contributed Debt, free, clear and
discharged of and from any and all Encumbrances.

(b)

Taxes.  All Tax Returns required to be filed by BCG or CWP with respect to the
Contributed Debt and Contributed Options have been filed and all such Tax
Returns are complete and correct in all material respects.  All Taxes due from
BCG or CWP relating to the Contributed Debt and Contributed Options have been
paid in full or will be paid in full by BCG or CWP the due date thereof.  BCG
has not received any written notice of deficiency or assessment from any taxing
authority with respect to liabilities for Taxes associated with the Contributed
Debt or Contributed Options, which have not been fully paid or finally settled,
unless being contested in good faith through appropriate proceedings and for
which adequate reserves have been established.  All Taxes required to be
withheld, collected or deposited by or with respect to the Contributed Debt and
Contributed Options by BCG or CWP have been timely withheld, collected or
deposited as the case may be, and to the extent required, have been paid to the
relevant taxing authority.  There are no outstanding agreements or waivers
extending the applicable statutory periods of limitation for Taxes owed by BCG
or CWP that are associated with the Contributed Debt or Contributed Options for
any period.  There are no liens on any of the Contributed Debt and Contributed
Options that arose in connection with any failure (or alleged failure) to pay
any Tax by BCG or CWP.

ARTICLE 5
CERTAIN COVENANTS AND AGREEMENTS OF THE PARTIES

Section 5.1

Cooperation.  Through the Closing Date, the Parties will each cooperate with
each other and use commercially reasonable efforts 11) to take, or to cause to
be taken, all actions, and to do, or to cause to be done, all things reasonably
necessary, proper or advisable on its part under this Agreement, applicable Law
or otherwise to consummate and make effective the transactions contemplated by
this Agreement and the Collateral Agreements, 12) to obtain from any
Governmental Body any orders or permits required to be obtained by any Party in
connection with the authorization, execution, delivery and performance of this
Agreement and the Collateral Agreements and the consummation of the transactions
contemplated hereby and thereby and 13) to promptly make all necessary filings,
if any, and thereafter make any other required submissions, with respect to this
Agreement and the Collateral Agreements and prompt consummation of the
transactions contemplated hereby and thereby required under applicable Law.  

Section 5.2

Further Assurances.  From time to time from and after the date of this
Agreement, including following the Closing, each Party shall execute,
acknowledge and deliver such additional documents or instruments and take such
other action as any other Party may reasonably request to more effectively
accomplish the transactions contemplated by this Agreement, including by
conveying, assigning or transferring any material properties, assets or
contracts (i) to the extent principally used in the Business that were not set
forth on Schedule 4.1(c) (other than Excluded Assets) or (ii) to the extent that
they are expected to be principally used in the Business and that by mistake are
acquired or created after the date of this Agreement in the name of ETI rather
than the Company or EES Sub.  





14







--------------------------------------------------------------------------------







Section 5.3

Public Announcements.  No Party or any of their respective Affiliates shall
issue any press release or public statement concerning this Agreement or the
transactions contemplated hereby without obtaining the prior written approval of
the other Parties hereto, unless such disclosure is required by applicable Law;
provided, that the Party intending to make such release shall give the other
Parties prior written notice and shall use its reasonable efforts consistent
with such applicable Law or consult with the other Parties with respect to the
text thereof.  

Section 5.4

Transfer Taxes.  All excise, sales, use, transfer (including real property
transfer or gains), stamp, documentary, filing, recordation and other similar
taxes, together with any interest, additions or penalties with respect thereto
and any interest in respect of such additions or penalties, resulting from the
contributions contemplated by this Agreement (the “Transfer Taxes”), if any,
shall be borne solely by the Contributing Party with respect to that
contribution.  Any Tax Returns that must be filed in connection with Transfer
Taxes shall be prepared and filed when due by the Party primarily or customarily
responsible under the applicable local law for filing such Tax Returns, and such
Party shall use reasonable commercial efforts to provide such Tax Returns to the
other Party at least 10 days prior to the due date for such Tax Returns.  

Section 5.5

Tax Matters.

(a)

Each of the Parties agrees to cooperate fully with each other Party to enable
each Party to more accurately determine its own tax liability and to minimize
such liability to the extent legally permissible.  Each Party shall provide and
make available to each other Party such records as a Party may reasonably
request for the defense of any audit, examination, administrative appeal or
litigation of any Tax Return or other similar governmental report or form.

(b)

ETI shall be liable for, and shall indemnify, defend and hold harmless the
Company for any and all liability for Taxes with respect to EES Sub for any
taxable period ending on or before the Closing Date (“Pre-Closing Tax Period”)
and, with respect to any taxable period that begins on or before and ends after
the Closing Date (“Straddle Period”), for the portion thereof ending on the
Closing Date.  In the case of any Straddle Period, the amount of Taxes with
respect to EES Sub or the assets of EES Sub, as applicable, allocable to the
portion of the Straddle Period ending on the Closing Date shall be deemed to be
the amount of such Taxes determined as if an interim closing of the books occurs
on the Closing Date with respect to the Company and the assets of EES Sub.

(c)

Ad valorem property Taxes imposed on or with respect to the assets of EES Sub
for the taxable period (for purposes of this section, “taxable period” means the
period beginning on the assessment date for ad valorem property Taxes through
the day before the next assessment date for such Taxes) that contains the
Closing Date shall be prorated between ETI and Company based on the relative
number of days prior to the Closing Date and on and after the Closing Date
during the taxable period, with ETI being responsible for such prorated ad
valorem property Taxes for the period prior to the Closing Date and Company
being responsible for such prorated ad valorem property Taxes for the period
beginning on the Closing Date.  Upon receipt of the ad valorem property Tax
bills for the taxable period that contains the Closing Date, ETI





15







--------------------------------------------------------------------------------







shall calculate the prorated ad valorem property Taxes and shall bill Company
for such amount, with Company making such payment within 20 days of receipt of
such bill.  Company shall promptly forward to ETI any ad valorem property Tax
bills for the taxable period that contains the Closing Date that are received by
Company.  ETI shall be responsible as between ETI and Company for the actual
payment of the total amount of ad valorem property Taxes imposed on or with
respect to the assets of EES Sub for the taxable period that contains the
Closing Date.

Section 5.6

Confidentiality.  

(a)

Each Party agrees that all Confidential Information shall be kept confidential
by such Party and shall not be disclosed or used by such Party in any manner
whatsoever other than as provided for under this Agreement; provided, however,
that:  14) any of such Confidential Information may be disclosed to such Party’s
Affiliates and to partners; members; stockholders; prospective partners, members
and stockholders; managers; directors; officers; employees; and authorized
representatives (including attorneys, accountants, consultants, bankers and
financial advisors) of such Party and of such Party’s Affiliates (collectively,
for purposes of this Section 5.6, “Representatives”), each of which
Representatives shall be bound by the provisions of this Section 5.6 or
substantially similar terms, 15) any disclosure of Confidential Information may
be made to the extent to which the other Parties consent in writing, 16) any
disclosure may be made of the terms of a Contributing Party’s investment in the
Company pursuant to this Agreement and the performance of that investment to the
extent in compliance with applicable Law (whether in the Contributing Party’s
fundraising materials or otherwise), 17) Confidential Information may be
disclosed by a Party or Representative to the extent reasonably necessary in
connection with such Party’s enforcement of its rights under this Agreement and
18) Confidential Information may be disclosed by any Party or Representative to
the extent that the Party or Representative has received advice from its counsel
that it is legally compelled to do so, provided that, prior to making such
disclosure, the Party or Representative, as the case may be, uses reasonable
efforts to preserve the confidentiality of the Confidential Information,
including consulting with the other Parties regarding such disclosure and, if
reasonably requested by another Party, assisting such other Party, at such other
Party’s expense, in seeking a protective order to prevent the requested
disclosure, and provided further that the Party or Representative, as the case
may be, discloses only that portion of the Confidential Information as is, based
on the advice of its counsel, legally required.  

(b)

The Parties agree that breach of the provisions of this Section 5.6 may cause
irreparable injury to the Company or the other Parties for which monetary
damages (or other remedy at Law) are inadequate in view of 19) the complexities
and uncertainties in measuring the actual damages that would be sustained by
reason of the failure of a Party to comply with such provisions and 20) the
uniqueness of the Company’s and each Party’s business and the Confidential
Information.  Accordingly, the Parties agree that, in addition to any other
remedies provided by Law or this Agreement, the provisions of this Section 5.6
may be enforced by specific performance.

Section 5.7

Certain Agreements Relating to License Agreement.  





16







--------------------------------------------------------------------------------







(a)

Notwithstanding Section 13.11 of the License Agreement, if, prior to the first
to occur of a Change of Control of CWP and the date upon which CWP’s Percentage
Interest (as defined in the Amended and Restated LLC Agreement) ceases to be at
least 16.5%, ETI intentionally breaches the License Agreement or commits fraud
in connection with the performance of its obligations under the License
Agreement, ETI’s liability to the Company shall not be limited by Section 13.11
of the License Agreement.  

(b)

If CWP alleges such an intentional breach or fraud by ETI under the License
Agreement, then, notwithstanding any provisions of the Amended and Restated LLC
Agreement, CWP shall have the right, by written notice to ETI, to call a meeting
of the Board (as defined in the Amended and Restated LLC Agreement) on five
days’ notice to determine whether the Company will enforce its rights under the
License Agreement in respect of such alleged intentional breach or fraud.  In
any such meeting, CWP and ETI agree that the Class A Designees (as defined in
the Amended and Restated LLC Agreement) appointed by ETI shall have the right to
attend and participate in such meeting.  The determination of whether the
Company shall enforce such rights against ETI shall be made by the Class B
Designees (as defined in the Amended and Restated LLC Agreement) regardless of
any quorum or other provisions of the Amended and Restated LLC Agreement or
applicable law.  If a determination is made to enforce such rights, the Class B
Designees will direct and control the Company’s actions with respect to such
enforcement, regardless of any provisions contained in the Amended and Restated
LLC Agreement or applicable law.

Section 5.8

Transactions Leading to an Outside Significant Event.  

(a)

No later than 20 days prior to:

(i)

any sale, redemption, transfer or other disposition of interests held by CWP in
the Company;

(ii)

any recapitalization, merger, restructuring or other similar transaction (debt
or equity) (or series thereof) of or by CWP (and not of the Company or any of
its Affiliates); or

(iii)

any other transaction (or series thereof) pursuant to which the direct or
indirect holders of interests in CWP receive cash or other assets with respect
to or arising in any way from their direct or indirect interest in CWP, other
than as a result of CWP making distributions of cash it received from the
Company,

CWP shall deliver to ETI written notice of such transaction, together with
copies of the most recent drafts of the definitive documentation related to such
transaction (and CWP shall promptly provide to ETI any revisions to such
documentation).  

(b)

At or before the closing of a transaction that results in an Outside Significant
Event, unless an Inside Significant Event (as defined in the Amended and
Restated LLC Agreement) has occurred and ETI has received distributions equal to
$12,121,212 pursuant to Section 6.1(b)(iii)(B) of the Amended and Restated LLC
Agreement, CWP shall pay or cause to be paid to ETI in immediately available
funds an amount equal to $4,000,000 reduced (but not below zero) by the
cumulative total of the product of (i) 33% times (ii) all current and prior





17







--------------------------------------------------------------------------------







distributions made by the Company under Section 6.1(b)(iii)(B) of the Amended
and Restated LLC Agreement (including, without limitation, any distributions
made by the Company under Section 12.2 of the Amended and Restated LLC Agreement
by reference to Section 6.1(b)(iii)(B) of the Amended and Restated LLC
Agreement).  The Parties agree to discuss whether any changes to this Section
5.8(b) may be appropriate if CWP makes additional capital contributions to the
Company.  

(c)

The obligations of CWP under this Section 5.8 are secured by the CWP Pledge
Agreement.

Section 5.9

Assignment and Transfer of Additional Agreements.  ETI agrees to use
commercially reasonable efforts to obtain the consents required for the transfer
and assignment to EES Sub of the rights, title and interest of ETI under the
Additional Agreements as soon as practicable after the execution hereof and to
transfer the same to EES Sub upon receipt of such consents.  Further, the
Parties agree that on and after the Closing, they will cooperate in good faith
and use commercially reasonable efforts (i) to do or cause to be done all such
things as shall be necessary and proper to assure that the rights of ETI under
such Additional Agreements shall be preserved for the benefit of EES Sub
(including any extension or renewal of any Additional Agreements), (ii) to
facilitate receipt by EES Sub of the consideration to be received by ETI in and
under each Additional Agreement, which consideration shall be held by ETI for
the benefit of, and shall be delivered to, EES Sub and (iii) to assure that the
Company and EES Sub assume the corresponding liabilities under every such
contract.  The Company and EES Sub shall pay all costs of performance by ETI
under the Additional Agreements.  

ARTICLE 6
CONDITIONS PRECEDENT TO CLOSING

Section 6.1

General Conditions.  The respective obligations of the Parties to effect the
Closing of the transactions contemplated hereby are subject to the fulfillment,
prior to or at the Closing, of each of the following conditions:

(a)

no order of any court or administrative agency shall be in effect that enjoins,
restrains, conditions, makes illegal or otherwise prohibits consummation of the
transactions contemplated by this Agreement or any of the Collateral Agreements,
and there shall not be pending any Action seeking to enjoin, restrain,
condition, make illegal or otherwise prohibit consummation of the transactions
contemplated by this Agreement or any of the Collateral Agreements; and

(b)

all other authorizations, consents, orders or approvals of, or expirations of
waiting periods imposed by, any Governmental Body required by Law for the
consummation of the transactions contemplated by this Agreement or any of the
Collateral Agreements shall have been obtained or shall have occurred.

Section 6.2

Conditions Precedent to ETI’s Obligations.  The obligations of ETI to effect the
Closing of the transactions contemplated hereby are subject to the fulfillment,
prior to or at the Closing, of each of the following conditions, any of which
conditions may be waived in writing by ETI in its sole discretion:





18







--------------------------------------------------------------------------------







(a)

BCG shall have delivered to ETI documentation satisfactory to ETI evidencing the
assignment by BCG to CWP of (i) the Contributed Options, (ii) the Continuing
Loans and (iii) the Contributed Debt, in exchange for membership interests in
CWP;

(b)

the representations and warranties as set forth in Article 3 and Article 4 (in
each case with respect to BCG and CWP) shall have been true and correct in all
material respects (or, with respect to any representations and warranties that
are qualified by materiality or words of similar import contained in such
representations or warranties, in all respects) on and as of the date hereof and
as of the Closing as if made as of the Closing (except that the representations
and warranties that are made as of a specific date need be true and correct only
as of such date); and

(c)

each of BCG and CWP shall have performed all obligations and agreements and
complied with all covenants and conditions required by this Agreement to be
performed or complied with by BCG or CWP, as applicable, prior to or at the
Closing, including delivering all of the items required to be executed or
delivered by them under Article 2.

Section 6.3

Conditions Precedent to CWP’s Obligations.  The obligations of CWP to effect the
Closing of the transactions contemplated hereby are subject to the fulfillment,
prior to or at the Closing, of each of the following conditions, any of which
conditions may be waived in writing by CWP in its sole discretion:

(a)

ETI and EES Sub shall have delivered to CWP a counterpart, duly executed by ETI
and EES Sub, to the Consent Agreement;

(b)

the representations and warranties set forth in Article 3 and Article 4 (in each
case with respect to ETI and the Company) shall have been true and correct in
all material respects (or, with respect to any representations and warranties
that are qualified by materiality or words of similar import contained in such
representations or warranties, in all respects) on and as of the date hereof and
as of the Closing as if made as of the Closing (except that the representations
and warranties that are made as of a specific date need be true and correct only
as of such date); and

(c)

each of the Company and ETI shall have performed in all material respects all
obligations and agreements and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by the Company or ETI prior to or at the Closing, including executing and
delivering all of the items required to be executed or delivered by them under
Article 2.

ARTICLE 7
SURVIVAL AND INDEMNIFICATION

Section 7.1

Survival of Representations.  The representations and warranties contained in
this Agreement shall survive indefinitely, with the exception that (a) the
representations and warranties in Section 4.1(c), Section 4.1(d), Section 4.1(e)
and Section 4.1(f) shall survive the Closing until the twelve-month anniversary
thereof and (b) the representations and warranties in Section 4.1(b) and Section
Section 4.2(b) shall survive the Closing until 30 days after the expiration of
the applicable statute of limitations.  Each covenant contained in this
Agreement shall survive until, and shall terminate, as applicable, upon full
performance by the





19







--------------------------------------------------------------------------------







Party of such covenant or upon, the date of expiration of the applicable
statutes of limitations (the “Indemnity Period”).  Except as otherwise provided
for herein, the Parties intend to shorten the statute of limitations and agree
that no claims or causes of action may be brought after the Indemnity Period
against any Party based upon, directly or indirectly, any of the representations
and warranties contained in this Agreement, any covenant that by its terms is to
be performed on or prior to the Closing Date, or any termination of this
Agreement.  

Section 7.2

CWP’s Agreement to Indemnify.  Subject to the terms and conditions set forth
herein, from and after the Closing, CWP shall indemnify and hold harmless the
Company, ETI and each of their respective Representatives and Affiliates and
successors and assigns (collectively, “Non-CWP Indemnitees”) from and against
all liabilities, demands, claims, actions or causes of action, assessments,
losses, damages, costs and expenses (including reasonable attorneys’ fees and
expenses) (collectively, “Damages”) asserted against or incurred by any Non-BCG
Indemnitee, during the Indemnity Period, as a result of or arising out of 21) a
breach of any representation or warranty contained in Article 3 or Article 4 (in
each case with respect to representations or warranties made by CWP) or 22) a
breach of any agreement or covenant by CWP in this Agreement.  

Section 7.3

ETI’s Agreement to Indemnify.  Subject to the terms and conditions set forth
herein, from and after the Closing, ETI shall indemnify and hold harmless the
Company, CWP and each of their respective Representatives and Affiliates and
successors and assigns (“Non-ETI Indemnitees”) from and against all Damages
asserted against or incurred by any Non-ETI Indemnitee, during the Indemnity
Period, as a result of or arising out of 23) a breach of any representation or
warranty contained in Article 3 or Article 4 (in each case with respect only to
representations and warranties made by ETI) or 24) a breach of any agreement or
covenant by ETI in this Agreement.

Section 7.4

Payments.  Any indemnification payment due under this Article 7 shall be paid
within five days after it is established (by judicial action, arbitration or
agreement) that the Non-CWP Indemnitees or the Non-ETI Indemnitees, as the case
may be, are entitled to such payment under this Article 7, together with
interest on such amounts from the date of the claim to the date of payment at a
per annum rate equal to the lesser of 25) the maximum, non-usurious rate
permitted by applicable Law and 26) the Prime Rate plus 1%.  If a claim involves
an undisputed and disputed portion, the Person required to indemnify hereunder
shall promptly pay the undisputed portion, and the disputed portion shall be
paid according to the preceding sentence.  

ARTICLE 8
MISCELLANEOUS PROVISIONS

Section 8.1

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given upon receipt if: 27) mailed by certified
or registered mail, return receipt requested; 28) sent for over-night delivery
by Federal Express or other express carrier, fee prepaid; 29) sent via facsimile
with receipt confirmed; or 30) delivered personally, addressed as follows or to
such other address or addresses of which the respective Party shall have
notified the other.





20







--------------------------------------------------------------------------------







If to the Company:

Ecosphere Energy Services, LLC
3515 SE Lionel Terrace

Stuart, FL  34997

Attn:  Mr. Michael O’Kelley
Fax: (772) 781-4778

If to ETI:

Ecosphere Technologies, Inc.
3515 SE Lionel Terrace

Stuart, FL  34997

Attn:  Mr. Dennis McGuire
Fax: (772) 781-4778

with a copy to:

Vinson & Elkins L.L.P.
First City Tower

1001 Fannin Street, Suite 2500
Houston, Texas  77002
Attn: Stephen D. Davis
Fax: (713) 615-5597

If to CWP:

Clean Water Partners, LLC

c/o Chad Wold, Esq.

122 Central Avenue

Whitefish, MT  59937

Attn:

Mr. Chad Wold, Esq.

Fax:

(406) 862-2487




with a copy to:

Hunton & Williams LLP

Fountain Place

1445 Ross Avenue, Suite 3700

Dallas, Texas 75202-2799

Attn:

L. Steven Leshin

Gregory J. Schmitt

Fax:

(214) 880-0011




If to BCG:

Bledsoe Capital Group, LLC
126 Central Ave.





21







--------------------------------------------------------------------------------







Whitefish, MT  59937

Attn: Chad Wold
Fax: (877) 855-1952

with a copy to:

Hunton & Williams LLP

Fountain Place

1445 Ross Avenue, Suite 3700

Dallas, Texas 75202-2799

Attn:

L. Steven Leshin

Gregory J. Schmitt

Fax:

(214) 880-0011




Section 8.2

Entire Agreement; Amendment.

(a)

The agreement of the Parties, which consists of this Agreement, the Collateral
Agreements, the Schedules and Exhibits hereto and thereto and the documents
referred to herein and therein, sets forth the entire agreement and
understanding among the Parties and supersedes any prior agreement or
understanding, written or oral, relating to the subject matter of such
agreements and schedules.

(b)

No amendment, supplement, modification or waiver of this Agreement or any of the
Collateral Agreements shall be binding unless executed in writing by the each of
the Parties.

Section 8.3

Relationship of the Parties.  It is not the purpose or intent of this Agreement
to create any partnership, joint venture, general partnership or other
partnership relation (other than for federal and state tax purposes) and none
shall be inferred from this Agreement or the Collateral Agreements.

Section 8.4

Binding Effect.  Subject to the restrictions on assignment set forth in this
Agreement, this Agreement shall be binding upon and shall inure to the benefit
of each Party hereto and their respective heirs, permitted successors, permitted
assigns and legal representatives; and by their signatures hereto, the Parties
intend to and do hereby become bound.  Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
Parties and their respective permitted successors and assigns any legal or
equitable right, remedy or claim under, in or in respect of this Agreement or
any provision herein contained.  

Section 8.5

Severability.  The provisions of this Agreement are severable, and, in the event
that any one or more provisions are deemed illegal or unenforceable, the
remaining provisions shall remain in full force and effect unless the deletion
of such provision shall cause this Agreement to become materially adverse to any
Party, in which event the Parties shall use reasonable commercial efforts to
arrive at an accommodation that best preserves for the Parties the economic
benefits and obligations of the offending provision.





22







--------------------------------------------------------------------------------







Section 8.6

Governing Law; Limitation of Liability.  

(a)

THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF
SUCH STATE.

(b)

The Parties hereby irrevocably submit to the exclusive jurisdiction of the
courts of the State of Texas and the federal courts of the United States of
America located in Texas, and appropriate appellate courts therefrom, over any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby, and each Party hereby irrevocably agrees that all claims in
respect of such dispute or proceeding may be heard and determined in such
courts.  The Parties hereby irrevocably waive, to the fullest extent permitted
by applicable law, any objection which they may now or hereafter have to the
laying of venue of any dispute arising out of or relating to this Agreement or
any of the transactions contemplated hereby brought in such court or any defense
of inconvenient forum for the maintenance of such dispute.  Each of the Parties
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 This consent to jurisdiction is being given solely for purposes of this
Agreement and is not intended to, and shall not, confer consent to jurisdiction
with respect to any other dispute in which a party to this Agreement may become
involved.  Each of the Parties hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding of the nature
specified in this subsection (b) by the mailing of a copy thereof in the manner
specified by the provisions of Section 8.1.  EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(c)

NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NEITHER PARTY SHALL BE
LIABLE TO ANY OTHER PARTY FOR PUNITIVE, SPECIAL, EXEMPLARY, CONSEQUENTIAL OR
SIMILAR DAMAGES

Section 8.7

Counterparts.  This Agreement may be executed in any number of counterparts
(including facsimile counterparts), all of which together shall constitute a
single instrument.

Section 8.8

Assignment.  Notwithstanding anything herein to the contrary, the rights of the
Parties hereunder may not be assigned without the consent of the other Parties.

Section 8.9

No Third-Party Beneficiaries.  Nothing in this Agreement, express or implied, is
intended to or shall confer on any Person other than the Parties hereto and
their respective successors, designees or assigns any rights (including Third
Party beneficiary rights), remedies, obligations or liabilities under or by
reason of this Agreement.  This Agreement shall not provide Third Parties with
any remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to the terms of this Agreement.  No
Third Party shall have any right, independent of any right that exists
irrespective of this Agreement, under or granted by this Agreement, to bring any
suit at law or equity for any matter governed by or subject to the provisions of
this Agreement.





23







--------------------------------------------------------------------------------







Section 8.10

Fees and Expenses.  All fees and expenses of BCG and CWP incurred in connection
with this Agreement, the Collateral Agreements and the transactions contemplated
herein and therein shall be paid by BCG and CWP.  All fees and expenses of ETI,
EES Sub and the Company incurred in connection with this Agreement, the
Collateral Agreements and the transactions contemplated herein and therein shall
be paid by ETI and no such fees and expenses shall be paid by, payable by or
allocated to the Company or EES Sub.

[Signature Page Follows.]





24







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Parties on the date first above written.

COMPANY:




ECOSPHERE ENERGY SERVICES, LLC,

a Delaware limited liability company







By:

_________________________________

Name:

Dennis McGuire

Title:

President








Signature Page – Contribution Agreement

1













--------------------------------------------------------------------------------







ETI:




ECOSPHERE TECHNOLOGIES, INC.,

a Delaware corporation







By:

_________________________________

Name:

Dennis McGuire

Title:

President











Signature Page – Contribution Agreement

2













--------------------------------------------------------------------------------







BCG:




BLEDSOE CAPITAL GROUP, LLC,

a Montana limited liability company







By:

_________________________________

Name:

Chad Wold

Title:

Manager





Signature Page – Contribution Agreement

3













--------------------------------------------------------------------------------







CWP:




CLEAN WATER PARTNERS, LLC,

a Delaware limited liability company







By:

_________________________________

Name:

Chad Wold

Title:

Manager








Signature Page – Contribution Agreement

4













--------------------------------------------------------------------------------







EXHIBIT A




TECHNOLOGY LICENSE AGREEMENT

This Technology License Agreement (this “Agreement”) is entered into as of July
15, 2009 (“Effective Date”) by and between Ecosphere Energy Services, LLC, a
Delaware limited liability company (“Licensee”), and Ecosphere Technologies,
Inc., a Delaware corporation (“Licensor”).

The parties hereby agree as follows:

Background

Licensor owns certain technologies related to processes known as Licensor’s
Ozonix Process, EcosFrac Process and EcosBrine and the design and manufacturing
of equipment and systems that use Licensor’s Ozonix Process, EcosFrac Process
and/or EcosBrine.

Licensor wishes to grant to Licensee an exclusive license to market, sell, make,
have made, use and maintain such technologies solely in a defined Field of Use
in any part of the world, with the right to sublicense, and the other rights
specified herein, and Licensee wishes to obtain such a license, solely upon and
subject to the terms and conditions hereof.

Definitions

As used in this Agreement, the terms set forth in this Section 2 shall have the
meanings set forth below.

“Affiliate” means, with respect to any Person, any Entity in whatever country
organized that controls, is controlled by or is under common control with such
Person.  The term “control” means possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of an Entity,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” is defined in the preamble.

“Assignment Agreements” means the agreements assigning ownership of the Patents
and other Licensed Technology from the inventors and/or prior owners to
Licensor.

“Bankruptcy Code” is defined in Section 13.15.

“BCG” means Bledsoe Capital Group, LLC, a Montana  limited liability company.

“Cash Fee” is defined in Section 4.1.

“Confidential Information” means all information furnished to Licensee or its
Representatives (as defined below) in connection with this Agreement by Licensor
or any of its Representatives.  











--------------------------------------------------------------------------------







The term “Representatives” means, as to any Person, such Person’s Affiliates and
its and their respective directors, managers, members, officers, employees,
advisors, agents, or representatives.  The term “Confidential Information” does
not include any information which (i) at the time of disclosure or thereafter is
generally known by the public (other than as a result of its disclosure by
Licensee or its Representatives), (ii) was or becomes available to Licensee on a
non-confidential basis from a Person (other than BCG or any of its
Representatives) not known or reasonably suspected by Licensee to be bound by a
confidentiality agreement with Licensor or its Representatives, or (iii) has
been or becomes independently developed by Licensee or on its behalf without
violating its obligations under this Agreement, but only if Licensee is not an
Affiliate of Licensor.  

“Contributed Debt” means (a) the Credit Agreement dated April 14, 2009,
originally by and between BCG, EES Sub and Licensor and (b) the related Secured
Note dated April 14, 2009, originally by and between BCG and EES Sub, which such
Credit Agreement and Secured Note were contributed by BCG to CWP.  

“Copyrights” means the copyright in any work of authorship or other work
included in the Licensed Technology.

“CWP” means Clean Water Partners, LLC, a Delaware limited liability company.

“Docket” means Licensor’s, or its agents’, list or other means of tracking
information related to the prosecution or maintenance of the Patents throughout
the world, including information related to deadlines, payments, and filings,
which is current as of the Effective Date.

“EcosBrine” means the Licensor proprietary process of using a high chloride
water to be blended at the frac site for recurrent use to reduce completion
costs.

“EcosFrac Process” means the Licensor proprietary advanced oxidation process
that removes organic compounds, cations, and bacteria from fluids.

“EES Sub” means EES Operating, LLC, a Delaware limited liability company (as
successor by conversion to Ecosphere Energy Services, Inc., a Florida
corporation).

“Effective Date” is defined in the preamble.

“Entity” means any corporation, partnership, limited liability company,
association, joint stock company, trust, joint venture, unincorporated
organization, governmental entity (or any department, agency, or political
subdivision thereof) or any other legal entity.

“Field of Use” means the field of treating any product, waste, by-product or
other items (including, without limitation, produced waters, frac flowback
waters and various industrial waste waters) generated during the exploration,
production, refining and distribution of energy from natural resources
(including, without limitation, oil, natural gas, hydrocarbons, coal, coal bed
methane, tar sands and any other natural resource) that now are, or that in the
future may be determined to be, capable of remediation by the Ozonix Process,
EcosFrac Process or EcosBrine.

“Geographic Area” means any area of the world.





-2-







--------------------------------------------------------------------------------







“Licensed Products” means:

any and all equipment, systems, and products that may now or hereafter use the
Ozonix Process, EcosFrac Process or EcosBrine;

all parts, components and subassemblies of the equipment, systems or products
described in clause (a) of this subsection;

all equipment and goods that are or may be used in connection with or ancillary
to the design, manufacture, testing, use, sale, maintenance or repair of the
equipment, systems or products described in clause (a) of this subsection; and

all modifications and enhancements to any of the foregoing equipment, systems or
products or other items described in clause (a), (b) or (c) of this subsection.

“Licensed Technology” means all intellectual property, trade secrets,
Trademarks, know-how, designs, processes, software, works of authorship,
copyrightable works, mask works, data, discoveries, inventions and improvements,
whether patentable or not, technology, information and documentation now owned
or hereafter owned by Licensor, together with all improvements, enhancements,
derivative works and modifications hereafter developed or acquired and owned, by
Licensor, related to the Ozonix Process, EcosFrac Process or EcosBrine or to the
testing, use, sale, maintenance, repair, design or manufacture of any Licensed
Products, or the use of any of the Ozonix Process, the EcosFrac Process or the
EcosBrine.  Licensed Technology may be recorded or fixed in written or other
form and includes, but is not limited to, the following to the extent they are
now or hereafter owned by Licensor:

The Patents;

All U.S. or foreign copyrights or mask work rights now owned or hereafter
created or owned by Licensor and related to the Ozonix Process, EcosFrac Process
and EcosBrine or any Licensed Products;

Source code and object code for all software owned or hereafter created or owned
by Licensor related to the Ozonix Process, EcosFrac Process and EcosBrine or any
Licensed Products, together with all flow charts, development notes and other
documentation pertaining to such source code;

All specifications related to the Ozonix Process, EcosFrac Process and EcosBrine
or any Licensed Products;

All designs and engineering drawings related to the Ozonix Process, EcosFrac
Process and EcosBrine or any Licensed Products;

Recommendations and information as to sources of materials and components for
any of the Licensed Products, including current vendors;





-3-







--------------------------------------------------------------------------------







A list of any special tools necessary to test, manufacture, use, maintain or
repair any of the Licensed Products and parts for any of the Licensed Products,
and locations and sources of, and manufacturing drawings for, such tools;

All production, testing, installation, operation, service and quality control
documentation related to any of the Licensed Products;

Any rights or licenses granted by any Person to Licensor related to the Ozonix
Process, EcosFrac Process or EcosBrine or any Licensed Products;

Any and all designs that embody, use, or implement any Licensed Technology; and

Any other technical information related to the Ozonix Process, EcosFrac Process
or EcosBrine or any of the Licensed Products which is owned by Licensor and is
reasonably required by Licensee to manufacture, use, sell, import, export, test
or maintain any of the Licensed Products and parts for any of the Licensed
Products whether or not such technical information is considered proprietary to
Licensor.

“Licensed Works” means all works of authorship, copyrightable works, and mask
works included in the Licensed Technology.

“License Fee” is defined in Section 4.1.

“Licensor” is defined in the preamble.

“Licensee” is defined in the preamble.

“Ozonix Process” means the Licensor’s proprietary advanced oxidation process
that combines ozone generation and ultrasound technology in a pressure
compensated reaction tank to treat product, waste, by-product or other items
capable of remediation.  

“Patents” means all U.S. and foreign patents and patent applications owned or
hereafter owned by Licensor and related to any of the Ozonix Process, EcosFrac
Process or EcosBrine or any Licensed Products, including, without limitation,
(i) each of the provisional patent applications, patent applications and patents
listed on Exhibits A and B (as such lists may be updated during the term
hereof); (ii) all patents or patent applications to which any of the foregoing
claim priority; (iii) all reissues, reexaminations, extensions, continuations,
continuations in part, continuing prosecution applications, and divisions of
such patents and applications; (iv) foreign counterparts to any of the
foregoing, including certificates of invention, utility models, industrial
design protection, design patent protection, and other governmental grants, and
(v) any of the foregoing in (ii)-(iv) whether or not expressly listed in Exhibit
A or B and whether or not abandoned, rejected, or the like.

“Person” means any individual or Entity.

“Representative” is defined in the definition of Confidential Information.





-4-







--------------------------------------------------------------------------------







“Trademark” means any trademark or service mark or mark subject to an
application for registration, owned by Licensor and used in connection with the
Ozonix, EcosBrine, or EcosFrac processes, but excludes any domain names.

Grant of Exclusive Licenses and Assignment of Rights

Patent License.  Licensor hereby grants to Licensee the exclusive (including
with respect to Licensor), perpetual, irrevocable, transferable (to the extent
expressly permitted herein), sublicensable license in the Geographic Area of all
rights of any kind conferred by the Patents, including, without limitation, the
rights of any kind to, or conferred by, the Patents to, solely within the Field
of Use, (a) use or otherwise practice any art, methods, processes, and
procedures covered by the Patents, (b) make or have made, use, offer to sell,
sell, import, and otherwise distribute or dispose of any inventions,
discoveries, products, services, or technologies covered by the Patents, (c)
otherwise exploit any rights granted in the Patents and/or any invention or
discovery described in the Patents, and (d) exclude other Persons from
exercising any of such rights.

Copyright License.  Licensor hereby grants to Licensee the exclusive (including
with respect to Licensor), perpetual, irrevocable, transferable (to the extent
expressly permitted herein), sublicensable license in the Geographic Area, under
any U.S. and foreign copyrights or mask work rights in or related to any
Licensed Works, to, solely within the Field of Use, (a) exercise all rights of
any kind conferred under any U.S. or foreign copyrights or mask work rights with
respect to the Licensed Works, (b) use, copy, reproduce, adapt, enhance, modify,
display, perform, make derivative works, and distribute the Licensed Works and
derivative works based on the Licensed Works, (c), make or have made, use, offer
to sell, sell, import, export, design, test, maintain and repair Licensed
Products, (d) perform services, (e) otherwise exploit any rights in the Licensed
Works, and (f) exclude other Persons from exercising any such rights.

Technology License.  Except with respect to Trademarks, Licensor hereby grants
to Licensee the exclusive (including with respect to Licensor), perpetual,
irrevocable, transferable (to the extent expressly permitted herein),
sublicensable  license in the Geographic Area, under any rights in Licensed
Technology not licensed to Licensee in Sections 3.1 and 3.2 above, to, solely
within the Field of Use, (a) exercise all rights of any kind in or related to
such Licensed Technology, (b) use and otherwise exploit such Licensed
Technology, (c) make or have made, use, offer to sell, sell, import, export,
design, test, maintain and repair Licensed Products, (d) perform services, (e)
enforce any rights in such Licensed Technology, and (f) exclude other Persons
from exercising any rights in such Licensed Technology.

Trademark License.  Licensor hereby grants to Licensee the exclusive (including
with respect to Licensor), perpetual, irrevocable, license in the Geographic
Area to use the Trademarks solely on or in connection with goods and services
within the Field of Use.  Any and all uses of any of the Trademarks by Licensee
in the Field of Use shall inure solely to the benefit of Licensor.  The goods
and services on or in connection with which any of the Trademarks are used shall
substantially meet or exceed the quality of the corresponding goods and services
provided by Licensor prior to the date hereof.  Licensee shall provide





-5-







--------------------------------------------------------------------------------







such specimens of its use of the Trademarks as are reasonably requested by
Licensor from time to time.  Licensee may not file any application for any
registration of a mark or for any domain name which consists in whole or in part
of any of the Trademarks in its own name or in the name of any Affiliate (other
than Licensor), and may not and shall not allow any Affiliate (other than
Licensor) file any application for any registration of any mark or domain name
which includes or is confusingly similar to any of the following terms:
Ecosphere, Ecosphere Technologies, EcosBrine, EcosFrac, and/or Ozonix.  

Sublicenses.  The licenses granted to Licensee in Sections 3.1, 3.2 and 3.3
hereof shall include the right to grant and authorize sublicenses. Licensee
shall not grant rights greater than those granted to Licensee under this
Agreement.  No later than twenty (20) days prior to the execution of any
sublicense agreement, Licensee shall provide Licensor with prior written notice
of such proposed execution along with a copy of all definitive documentation
related to the sublicense, including, without limitation, an execution version
of the sublicense agreement. Any sublicense agreement shall (a) be no less
favorable to Licensee than this Agreement is to Licensor, (b) contain
confidentiality obligations, limits of liability, and indemnity provisions in
favor of Licensor that are binding on the sublicensee and (c) contain a
provision making the Licensor a third party beneficiary to such sublicense.  No
sublicense granted to any Person pursuant to the terms of this Agreement shall
be terminable as a result of the termination of this Agreement, unless expressly
set forth in such sublicense.

Improvements. Each party shall promptly advise the other of all material
improvements, enhancements, derivative works and modifications in the Licensed
Technology hereafter developed or owned by it, which were developed or acquired
which can be reasonably foreseen to be usable in the Field of Use and which
shall be added to the subject matter of this Agreement for no additional
consideration.  Each party shall deliver all such updating information to the
other at least once per calendar quarter on the first business day of each
calendar quarter so long as this Agreement is in effect.  Each party shall be
the sole owner of any and all improvements, enhancements, derivative works, and
modifications to any Licensed Technology made by it.  Provided, however, that
Licensee may not file any patent application or obtain any patent outside the
Field of Use.

Initial Training and Technical Assistance.  Licensor shall train, instruct and
advise up to five (5) Licensee employees, sublicensees and independent
contractors designated by Licensee in all aspects of the operation and final
testing of the Licensed Products.  This training (a) shall commence on August 1,
2009, (b) shall proceed in good faith at a reasonable pace to completion, (c)
may be conducted individually or collectively, (d) shall be conducted at
Licensor’s facility located in Stuart, Florida and (e) shall be at Licensor’s
sole cost and expense, not including food, lodging or transportation.  Licensor
shall complete such training prior to October 31, 2009.  Additional training
sessions, if necessary, shall be held each calendar quarter, under the same
conditions, with respect to updates supplied pursuant to Section 3.6.





-6-







--------------------------------------------------------------------------------







Proprietary Rights Notices.  Any products made, sold or used by Licensee shall
carry intellectual property rights notices relating to the existence and
ownership of the Patents, the Licensed Technology and this License in the forms
specified under U.S. law.

Nature of Exclusive Licenses.  Nothing contained in this Agreement or any
sublicense hereunder shall limit Licensor with respect to the ownership of the
Patents, Licensed Works, Licensed Technology, Trademarks and the Licensed
Products or their use outside the Field of Use.

Payment and Deliverables

Payment.  Licensee shall pay to Licensor a license fee (the “License Fee”) in
the amount of Two Million Five Hundred Thousand Dollars ($2,500,000) payable on
the Effective Date as follows:  (a) a $1,500,000 cash payment from Licensee to
Licensor (the “Cash Fee”) and (b) the termination by Licensee of all of
Licensor’s obligations in respect of the Contributed Debt.  

Nondivision.  No Person will anticipate, alienate, hypothecate, divide, pledge,
exchange, encumber, or charge any right to payment (if any) under this
Agreement, and any attempt to anticipate, alienate, hypothecate, divide, pledge,
exchange, encumber, or charge any right to payment under this Agreement will be
void.  No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the Person entitled to
such benefit (if any such benefit arises).

Deliverables.  Within sixty (60) days of the Effective Date, and from time to
time thereafter, Licensor shall deliver to Licensee those elements set forth in
clauses (c) through (k) of the definition of the Licensed Technology.

Further Cooperation

Further Cooperation.  At the reasonable request of Licensee, Licensor will
execute and deliver such other instruments and do and perform such other acts
and things as may be reasonably necessary or desirable for effecting completely
the consummation of the transactions contemplated hereby, including, without
limitation, execution, acknowledgment and recordation of other such papers, and
using reasonable efforts to obtain the same from the respective inventors, to
the extent necessary for fully conveying unto Licensee the benefit of the
transactions contemplated hereby, including, without limitation, providing and
assisting in obtaining execution of any assignments, confirmations, powers of
attorney, inventor declarations, and other documents that Licensee may request
for prosecuting, maintaining, filing, obtaining issuance of, registering,
enforcing, defending, or bringing any proceeding related to the Patents or other
Licensed Technology to the extent expressly permitted herein.  To the extent any
attorney-client privilege or the attorney work-product doctrine applies to any
portion of the prosecution history files, Licensor will ensure that, if any such
portion of the prosecution history file remains under Licensor’s possession or
control after the Effective Date, it is not disclosed to any third party unless
(a) disclosure is ordered by a court of competent jurisdiction, after all
appropriate appeals to prevent disclosure have been





-7-







--------------------------------------------------------------------------------







exhausted, and (b) Licensor gives Licensee prompt notice upon learning that any
third party sought or intended to seek a court order requiring the disclosure of
any such portion of the prosecution history file.  

Filing, Prosecution and Maintenance of Patent Rights and Other Licensed
Technology

Licensor Obligations.  Licensor shall have the right to prepare, file,
prosecute, maintain and defend each of the Patents. Licensor shall have the
right to maintain and defend the Licensed Technology other than the Patents.
 Licensor shall consult with Licensee on such matters from time to time on
Licensee’s reasonable request.

Copies of Prosecution Documents.  Licensor shall, upon Licensee’s reasonable
request, provide Licensee with a copy of documents received, filed or to be
filed by Licensor pertaining to the filing, prosecution, maintenance or defense
of Patents, including but not limited to each patent application, office action,
response to office action, request for terminal disclaimer, and request for
reissue or reexamination of any patent issuing from such patent application.  

Prosecution by Licensee.  If Licensor fails to prepare, file, prosecute,
maintain or defend any of the Patents or other Licensed Technology, then
Licensee shall have the right, but no obligation, to prepare, file, prosecute,
maintain and defend the Patents and other Licensed Technology, solely within the
Field of Use.  Licensee may exercise such right by giving written notice to
Licensor.  Following the exercise of such right by Licensee, the conduct of the
preparation, filing, prosecution, maintenance, and defense of that particular
patent or patent application or item of the Licensed Technology will be under
Licensee’s exclusive control and discretion.  Following Licensee’s election to
exercise such rights, Licensee is authorized to execute and record, on
Licensor’s behalf, any document submitted to the USPTO or other governmental
patent office that pertains to filing, prosecution, maintenance, or defense of
that particular patent or patent application, including, without limitation,
statements under 37 C.F.R. § 3.73(b), consents to reissue applications, and
declarations.  Licensee will consult with Licensor on such matters from time to
time on Licensor’s reasonable request.  

Enforcement of Patents and Other Licensed Technology.

Enforcement by Licensee Within the Field of Use. Licensee shall have the right,
but not the obligation, to enforce the Patents and other intellectual property
rights in the Licensed Technology solely within the Field of Use, at Licensee’s
sole expense.  Licensee shall retain all recoveries, via award or settlement,
associated with any such actions.  On Licensor’s written request, Licensee shall
consult with and keep Licensor advised of Licensee’s strategies, plans, progress
and results of any such enforcement action.

Enforcement by Licensor Within the Field of Use.  If Licensee fails to enforce
any of the Patents or other intellectual property rights in the Licensed
Technology within the Field of Use and if Licensor shall desire to institute and
prosecute any action with respect to the infringement of the Patents or other
Licensed Technology within the Field of Use, Licensor shall give written notice
of its desire to do so to Licensee.  If, within 30 days of





-8-







--------------------------------------------------------------------------------







receipt of such notice, Licensee advises Licensor of its intent to enforce the
Patents and other Licensed Technology within the Field of Use or fails to do so
with diligence, then Licensee shall retain the rights set forth in Section 7.1
and shall be entitled to initiate, prosecute and control any such case, but if
Licensee fails to so advise Licensor in writing within such 30 day period, then
Licensor shall have the right, but not the obligation, to institute, prosecute
and control any case, action or proceeding with respect to infringement of the
Patents and other Licensed Technology within the Field of Use, using counsel of
its choice, including any declaratory judgment action arising from such
infringement.  Licensor may exercise such right by giving written notice to
Licensee.  Licensor shall retain all recoveries, via award or settlement,
associated with any such actions prosecuted by it pursuant to this Section 7.2.
 On Licensee’s written request, Licensor shall consult with and keep Licensee
advised of Licensor’s strategies, plans, progress and results of any such
enforcement action.

Enforcement by Licensor Outside the Field of Use.  Licensor shall have the
right, but not the obligation, to enforce the Patents and other intellectual
property rights in the Licensed Technology solely outside the Field of Use, at
Licensor’s expense.  On Licensee’s written request, Licensor shall consult with
and keep Licensee advised of Licensor’s strategies, plans, progress and results
of any such enforcement action.

Enforcement by Licensee Outside the Field of Use.  If Licensor fails to enforce
any of the Patents or other intellectual property rights in the Licensed
Technology outside the Field of Use, then Licensee shall have the right, but not
the obligation, to institute, prosecute and control any case, action or
proceeding with respect to infringement of the Patents and other Licensed
Technology outside the Field of Use, using counsel of its choice, including any
declaratory judgment action arising from such infringement.  Licensee may
exercise such right by giving written notice to Licensor.  On Licensor’s written
request, Licensee shall consult with and keep Licensor advised of Licensee’s
strategies, plans, progress and results of any such enforcement action.

Cooperation in Litigation.  Following the exercise by Licensee of the rights set
forth in Section 7.1 or 7.4, Licensee shall have the right to bring any such
action or proceeding to enforce claims under the Patents and other Licensed
Technology in its own name, without naming Licensor as a party thereto.
 However, if necessary or desirable in Licensee’s sole discretion, Licensee may
name Licensor as a party in any such action or proceeding to enforce the Patents
or other Licensed Technology and, in the event of any enforcement action within
the Field of Use by Licensee, if requested by Licensee, Licensor agrees to join
the action as a party plaintiff.  Following the exercise by Licensor of the
rights set forth in Section 7.2 or 7.3, Licensor shall have the right to bring
any action or proceeding to enforce claims under the Patents and other Licensed
Technology in its own name, without naming Licensee as a party thereto.
 However, if necessary or desirable in Licensor’s sole discretion, Licensor may
name Licensee as a party in any such action or proceeding to enforce the Patents
or other Licensed Technology and, in the event of any such enforcement action
within the Field of Use by Licensor, if requested by Licensor, Licensee agrees
to join the action as a party plaintiff.  Each party shall reasonably cooperate
in the enforcement of any of the Patents or other Licensed Technology, including
executing such documents as may be reasonably necessary.  Each party shall





-9-







--------------------------------------------------------------------------------







execute all papers or perform any other acts or provide any assistance, at the
other’s expense, toward pursuing such action, as reasonably required by the
party bringing such action or proceeding.  Each party agrees to use reasonable
efforts to make its personnel reasonably available to cooperate, at the other
party’s expense, toward pursuing such action.

Confidential Information

Confidentiality.  Licensee and its Representatives will keep the Confidential
Information confidential and (except as required by applicable law, regulation
or legal process, and only after compliance with Section 8.2 below) will not,
without Licensor’s prior written consent, disclose any Confidential Information
to any Person, except that Confidential Information (or portions thereof) may be
disclosed to (A) Licensee’s Representatives who have a need to know such
information (it being understood that prior to such disclosure Licensee’s
Representatives will be informed of the confidential nature of the Confidential
Information) and (B) customers, potential customers, sub-licensees, potential
sub-licensees, and financing and investment sources of the Licensee (it being
understood that (i) prior to such disclosure Licensee shall obtain an agreement
from such Persons that is at least as protective of the Confidential Information
as the provisions of this Section 8 and Section 13.5, and (ii) such disclosure
shall be only to those Persons who have a need to know such information and only
to the extent necessary).

Disclosure.  In the event that Licensee is requested or required to disclose all
or any part of the Confidential Information pursuant to any applicable law,
regulation of legal process, including pursuant to a subpoena or order issued by
a court of competent jurisdiction or a federal, state or local governmental or
regulatory body or pursuant to a civil investigative demand or similar judicial
process, Licensee will (i) notify Licensor promptly of the existence, terms and
circumstances surrounding such request or requirement so that Licensor may seek
to obtain a protective order or other reliable assurance that confidential
treatment will be accorded to such information, (ii) consult with Licensor on
the advisability of taking legally available steps to resist or narrow such
request or requirement, and (iii) if disclosure of any such information is
required, disclose only that portion of the information which, upon advice of
Licensee’s legal counsel, Licensee is legally required to disclose.

Representations and Warranties of Licensor

Licensor represents and warrants to Licensee as of the Effective Date:

Authority.  Licensor is a company duly formed, validly existing, and in good
standing under the laws of the jurisdiction of its formation.  Licensor has the
full power and authority and has obtained all third party consents, approvals,
and/or authorizations required to enter into this Agreement and to carry out its
obligations hereunder, including, without limitation, the assignment to Licensee
of all causes of action with respect to the Patents.

Due Authorization.  Licensor is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder.  The individuals executing
this Agreement on behalf of





-10-







--------------------------------------------------------------------------------







such Licensor Party have been duly authorized to do so by all requisite
corporation action by such Licensor Party.

Binding Agreement.  This Agreement is a legal and valid obligation binding upon
Licensor, and enforceable against Licensor, in accordance with its terms.  The
execution, delivery and performance of this Agreement by Licensor does not
conflict with the articles of organization or bylaws of Licensor or with any
agreement, instrument or understanding to which Licensor is a party, nor violate
any material law or regulation of any court, governmental body or administrative
or other agency having jurisdiction over it.

Title and Contest.  Licensor owns all right, title and interest (subject to 35
U.S.C. § 202) to each right conferred under this Agreement with respect to the
Patents.  Licensor has obtained and properly recorded previously executed
assignments for the Patents as necessary to record its rights and title therein
in accordance with governing law and regulation in each jurisdiction.  Each
right conferred under this Agreement with respect to the Patents is free and
clear of all liens, mortgages, security interests, and restrictions on transfer.
 To Licensor’s knowledge, there are no actions, suits, investigations, claims,
or proceedings threatened, pending or in progress relating in any way to the
Licensed Technology or to any right conferred under this Agreement.  There are
no existing contracts, agreements, options, commitments, proposals, bids,
offers, or rights with, to or in any Person (other than customers or potential
customers under contracts, agreements, commitments, bids, offers or rights to
which EES Sub is a party or to which EES Sub will be a party upon transfer from
Licensor) to acquire any Patents or any portion of the Licensed Technology.

Existing Licenses and Restrictions on Rights.  No license under the Patents has
been granted by Licensor, any prior owner, or inventors.  No prior owner or any
inventor owns  any rights or interest in the Patents or the related causes of
action.  Licensee will not be subject to any covenant not to sue or similar
restrictions on its enforcement or enjoyment of any Patents or the related
causes of action as a result of the transactions contemplated in this Agreement
or any prior transaction related to the Patents.

Validity and Enforceability.  None of the Patents has been found invalid,
unpatentable, or unenforceable for any reason in any administrative,
arbitration, judicial or other proceeding, with the exception of publicly
available documents in the applicable patent office recorded with respect to the
Patents, and with such exception, Licensor does not know, has not received any
notice or claim from any source suggesting that, the Patents are invalid,
unpatentable, or unenforceable, nor does Licensor have any knowledge of any
facts that render the Patents invalid, unpatentable or unenforceable.  To the
extent “small entity” fees were paid to the United States Patent and Trademark
Office for any of the Patents, such reduced fees were then appropriate because
the payor qualified to pay “small entity” fees at the time of such payment and
specifically had not licensed rights in the any of the Patents to an entity that
was not a “small entity.”

Conduct.  To its knowledge, Licensor and its representatives have not engaged in
any conduct, or omitted to perform any necessary act, the result of which would
invalidate any of the Patents or materially hinder its enforcement, including,
without limitation, misrepresenting Licensor’s patent rights to a
standard-setting organization.  To





-11-







--------------------------------------------------------------------------------







Licensor’s knowledge, there is no obligation imposed by a standards-setting
organization on Licensee to license any of the Patents on particular terms or
conditions.

Enforcement.  Licensor has not (a) put a third party on notice of actual or
potential infringement of any of the Patents or (b) initiated enforcement
action(s) with respect to any of the Patents.

Patent Office Proceedings.  None of the Patents has been or is currently
involved in any reexamination, reissue, or interference proceeding, and no such
proceedings are pending or threatened.

Fees.  All maintenance fees, annuities and the like due or payable on each of
the Patents have been timely paid.  

Good Title, Free of Rights of Others.  The Licensor reasonably believes that it
owns all Licensed Technology, free and clear of all security interests, liens,
encumbrances, restrictions, licenses, rights and claims of any Person. Licensor
has all rights, title and interest in and to the material Licensed Technology
necessary to grant the rights and licenses set forth in this Agreement, and to
perform Licensor’s obligations under this Agreement, and has no reason to
believe otherwise.

Inventors and Other Creators.  The Licensed Technology was created, conceived,
invented and developed solely by individuals who were employees of Licensor at
the time that they created, conceived, invented and developed the Licensed
Technology.  Each Person who participated in the creation, conception, invention
or development of any Licensed Technology has assigned by written agreement or
by operation of law to Licensor all copyrights, patent rights, and other
intellectual property rights in the Licensed Technology.  Attached hereto as
Exhibit C is a copy of each such assignment from each such Person.

Existing Licenses.  To Licensor’s knowledge, no Person, except for customers or
potential customers under contracts, agreements, commitments, bids, offers or
rights to which EES Sub is a party or to which EES Sub will be a party upon
transfer from Licensor, has a copy, or the right to acquire or discover a copy,
or any right under, or any right to use all or any part of any of the Licensed
Technology or any earlier version of any Licensed Technology.  No licenses or
rights of any kind have been granted by Licensor to any Person, except for
customers or potential customers under contracts, agreements, commitments, bids,
offers or rights to which EES Sub is a party or to which EES Sub will be a party
upon transfer from Licensor, pertaining to all or any part of the Licensed
Technology.  There are no outstanding options, licenses or agreements of any
kind relating to the Licensed Technology, or to the manufacture, use or sale of
Licensed Products or their improvements, except for customers or potential
customers under contracts, agreements, commitments, bids, offers or rights to
which a EES Sub is a party or to which EES Sub will be a party upon transfer
from Licensor, pertaining to all or any part of the Licensed Technology.





-12-







--------------------------------------------------------------------------------







No Infringement.  To its knowledge, the Licensed Technology, and the use
thereof, does not infringe, misappropriate or otherwise violate any patent,
copyright, mask work right, trademark right, trade dress right, trade secret
right, or other intellectual property right of any Person.  To its knowledge,
the manufacture, use, sale, export and import of any of the Licensed Products do
not infringe or misappropriate any intellectual property rights of any Person.

No Violation of Obligations of Licensor.  The licenses granted by the Licensor
in this Agreement, and the other obligations of Licensor under this Agreement do
not constitute a breach of, default under or other violation of any agreement,
contract or obligation of Licensor.

Trade Secrets.  Licensor has taken reasonable measures to protect the secrecy of
any material trade secrets included in the Licensed Technology.

Software Warranty.  Licensor warrants to Licensee that the software that is
included in the Licensed Technology shall:  (a) perform generally in accordance
with the documentation that Licensor has provided with such software; and (b)
perform generally in accordance with industry standards of reliability.  

Representations and Warranties of Licensee

Licensee makes each of the following representations and warranties to Licensor
as of the Effective Date:

Authority.  Licensee is duly organized and validly existing under the laws of
Delaware and has full power and authority to enter into this Agreement and to
carry out the provisions hereof.

Due Authorization.  Licensee is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder.  The individual executing
this Agreement on Licensee’s behalf has been duly authorized to do so by all
requisite limited liability company action.

Binding Agreement.  This Agreement is a legal and valid obligation binding upon
Licensee, and enforceable against Licensee, in accordance with its terms.  The
execution, delivery and performance of this Agreement by Licensee does not
conflict with the articles of organization or operating agreement of Licensee or
with any material agreement, instrument or understanding to which Licensee is a
party, nor violate any material law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.

Indemnification

Licensor shall, at its own expense, defend, indemnify, and hold harmless and
respond to any third party claim and defend any suit or proceeding brought
against Licensee or Licensee’s sublicensees or customers, which claim, suit or
proceeding is based on any allegation that the use of the Licensed Technology,
or the manufacture, use or sale of any





-13-







--------------------------------------------------------------------------------







of the Licensed Products, constitutes (a) infringement of any patent or any
copyright under the laws of the U.S., or (b) misappropriation or wrongful use of
any trade secret.  Licensor’s obligations under this Section 11.1 shall be
conditioned on the following: any purported indemnitee must notify Licensor
promptly of any such claim, suit or proceeding and shall give Licensor such
information and assistance, at Licensor’s expense and at no out-of-pocket cost
(other than delivery or telecommunications costs) to Licensee, as may be
reasonably necessary to enable Licensor to respond to any such claim and to
defend any such suit or proceeding, and Licensor shall have sole control over
the defense and/or settlement of any such suit or proceeding.  Licensor shall at
all times keep Licensee advised, on a current basis, of the state of any such
claim, suit or proceeding and Licensor’s actions with respect to the same.
 Licensee shall have the right to participate in the defense of any such claim,
suit or proceeding at its own expense and its own counsel.  Notwithstanding
anything to the contrary, Licensor shall have no obligations under this Section
11.1 with respect to any claim, suit or proceeding which results from (a) the
combination or use of the Licensed Technology or a Licensed Product with any
other goods or services not provided by Licensor, (b) the use of the Licensed
Technology or a Licensed Product in a manner not expressly allowed under this
Agreement, or (c) the use of a prior version of the Licensed Technology or a
Licensed Product if an updated version has been made available by Licensor and
the use of the updated version would have avoided such infringement or
misappropriation.

Licensee shall, at its own expense, defend, indemnify, and hold harmless and
respond to any third party claim and defend any suit or proceeding brought
against Licensor or Licensor’s customers, which claim, suit or proceeding is
based on any allegation arising out of or relating to any Licensed Products or
the use of any Licensed Technology by Licensee or its customers or sublicensees,
except with respect to third party claims, suits or proceedings for which
Licensor has a duty of indemnification as expressly set forth in Section 11.1.
 Licensee’s obligations under this Section 11.2 shall be conditioned on the
following: any purported indemnitee must notify Licensee promptly of any such
claim, suit or proceeding and shall give Licensee such information and
assistance, at Licensee’s expense and at no out-of-pocket cost (other than
delivery or telecommunications costs) to such indemnitee, as may be reasonably
necessary to enable Licensee to respond to any such claim and to defend any such
suit or proceeding, and Licensee shall have sole control over the defense and/or
settlement of any such suit or proceeding.  Licensee shall at all times keep
Licensor advised, on a current basis, of the state of any such claim, suit or
proceeding and Licensee’s actions with respect to the same.  Licensor shall have
the right to participate in the defense of any such claim, suit or proceeding at
its own expense and its own counsel.  Notwithstanding anything to the contrary,
Licensee shall have no obligations under this Section 11.2 with respect to any
claim, suit or proceeding for which Licensor has a duty of indemnification as
expressly set forth in Section 11.1

In the event an indemnifying party fails to respond to any such claim or to
defend any such suit or proceeding brought against an indemnitee, or an
indemnifying party notifies an indemnitee that the indemnifying party is unable
to do so, indemnitee may, but shall not be obligated to, respond to the claim or
defend or assume the defense of the suit or proceeding, in which event
indemnitee is hereby authorized, upon giving prior notice to





-14-







--------------------------------------------------------------------------------







the indemnifying party, to proceed, if it so elects, in the indemnifying party’s
name and/or in its own name or the name(s) of its sublicensees or customer(s).  

Non-Assertion of Rights

Licensor shall not assert any Patents, copyright, trade secret rights or other
intellectual property rights relating to the Licensed Technology against
Licensee or Licensee’s sublicensees or customers relating to the manufacture,
use or sale of the Licensed Products or with respect to the use of the Licensed
Technology by Licensee or Licensee’s sublicensees or customers as allowed by the
terms of this Agreement.  Licensee shall not assert any patents nor any
copyright, trade secret rights or other intellectual property rights relating to
the Licensed Technology against Licensor or Licensor’s sublicensees or customers
relating to the manufacture, use or sale of any goods or services or with
respect to the use of the Licensed Technology by Licensor or Licensor’s
sublicensees or customers outside of  the Field of Use as allowed by the terms
of this Agreement.  In no event whatsoever may Licensee contest, challenge or
attack the validity, enforceability, scope, and Licensor’s ownership of the
Patents, Copyrights, Trademarks, and Licensed Technology.

Miscellaneous

Relationship of Parties.  The parties hereto are independent contractors.
 Nothing in this Agreement will be construed to create a partnership, joint
venture, franchise, fiduciary, employment or agency relationship between the
parties.  Neither party has any express or implied authority to assume or create
any obligations on behalf of the other or to bind the other to any contract,
agreement or undertaking with any third party.

Successors.  The terms and conditions of this Agreement will be binding on and
inure to the benefit of the parties, their successors, assigns and other legal
representatives.  This Agreement may not be assigned by either party nor may
either party delegate any of its obligations hereunder without the written
consent of the other party.

Term and Termination.  The term of this Agreement will commence on the Effective
Date and shall continue indefinitely.

Governing Law.  This Agreement and its interpretation, construction, and the
remedies for its enforcement or breach are to be applied pursuant to and in
accordance with the laws of the State of Delaware, without regard to conflicts
of law provisions.  

Remedies.  The parties acknowledge and agree that monetary damages would be an
inadequate remedy in the event of any breach or threatened breach of any of the
provisions hereof by any parties hereto, and that in such event, each of the
parties hereto shall be entitled to an order for specific performance,
injunctive relief or other appropriate equitable remedy in any court of
competent jurisdiction and without the necessity of post any bond or other
security.

Severability.  If any provision of this Agreement is found to be invalid or
unenforceable, then the remainder of this Agreement will have full force and
effect, and the invalid provision will





-15-







--------------------------------------------------------------------------------







be modified, or partially enforced, to the maximum extent permitted to
effectuate the original objective.

Waiver.  Failure by either party to enforce any provision of this Agreement will
not be deemed a waiver of future enforcement of that or any other provision in
this Agreement or any other agreement that may be in place between the parties.

Miscellaneous.  This Agreement, including its exhibits, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
merges and supersedes all prior and contemporaneous agreements, understandings,
negotiations, and discussions.  Neither of the parties will be bound by any
conditions, definitions, warranties, understandings, or representations with
respect to the subject matter hereof other than as expressly provided herein.
 The section headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.  This Agreement is not intended to confer any right or benefit on any
third party (including, but not limited to, any employee or beneficiary of any
party), and no action may be commenced or prosecuted against a party by any
third party claiming as a third-party beneficiary of this Agreement or any of
the transactions contemplated by this Agreement.  No oral explanation or oral
information by either party hereto will alter the meaning or interpretation of
this Agreement.  No amendments or modifications will be effective unless in
writing signed by authorized representatives of both parties.  Except as
specifically provided in this Agreement, the terms and conditions of this
Agreement will prevail notwithstanding any different, conflicting or additional
terms and conditions that may appear on any letter, email or other communication
or other writing not expressly incorporated into this Agreement.  The following
exhibits are attached hereto and incorporated herein:  Exhibit A (entitled
“Issued Patents”); Exhibit B (entitled “Pending Patent Applications”); and
Exhibit C (entitled “Copies of Assignments”).

Counterparts; Electronic Signature.  This Agreement may be executed in
counterparts, each of which will be deemed an original, and all of which
together constitute one and the same instrument.  Each party will execute and
promptly deliver to the other party a copy of this Agreement bearing the
original signature.  Prior to such delivery, in order to expedite the process of
entering into this Agreement, the parties acknowledge that a Transmitted Copy of
this Agreement will be deemed an original document.  “Transmitted Copy” means a
copy bearing a signature of a party that is reproduced or transmitted via email
of a .pdf file, photocopy, facsimile, or other process of complete and accurate
reproduction and transmission.

Limitation of Liability.  NEITHER PARTY’S TOTAL LIABILITY UNDER THIS AGREEMENT
SHALL EXCEED THE PAYMENT AMOUNT SET FORTH IN SECTION 4.1 OF THIS AGREEMENT.  THE
PARTIES ACKNOWLEDGE THAT THIS LIMITATION ON POTENTIAL LIABILITIES WAS AN
ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.

Limitation on Consequential Damages.  EXCEPT FOR A MATERIAL BREACH OF SECTION
3.1, 3.2, 3.3, 3.4, 3.5, 3.9, OR 8, NEITHER PARTY SHALL HAVE ANY OBLIGATION OR
LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT





-16-







--------------------------------------------------------------------------------







(INCLUDING NEGLIGENCE) OR OTHERWISE, NOTWITHSTANDING ANY FAULT, NEGLIGENCE
(WHETHER ACTIVE, PASSIVE OR IMPUTED), REPRESENTATION, STRICT LIABILITY OR
PRODUCT LIABILITY, FOR COVER OR FOR ANY INCIDENTAL, SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR LOSS OF REVENUE, PROFIT, SAVINGS OR BUSINESS ARISING
FROM OR OTHERWISE RELATED TO THIS AGREEMENT, EVEN IF A PARTY OR ITS EMPLOYEES
HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Compliance with Laws.  Notwithstanding anything contained in this Agreement to
the contrary, the obligations of the parties shall be subject to all laws,
present and future, of any government having jurisdiction over the parties and
this transaction, and to orders, regulations, directions or requests of any such
government.

Notices.  All notices required or permitted to be given hereunder shall be in
writing, shall make reference to this Agreement, and if in writing shall be
delivered by hand, or dispatched by prepaid air courier or by registered or
certified airmail, postage prepaid, addressed as follows:

If to Licensor

If to Licensee




Ecosphere Technologies, Inc.

Ecosphere Energy Services, LLC

3515 S.E. Lionel Terrace

3515 S.E. Lionel Terrace

Stuart, FL 34997

Stuart, FL  34997

Attention:  Mr. Dennis McGuire

Attention:  Mr. Michael O’Kelly




Such notices shall be deemed served when received by addressee or, if delivery
is not accomplished by reason of some fault of the addressee, when tendered for
delivery.  Either party may give written notice of a change of address and,
after notice of such change has been received, any notice or request shall
thereafter be given to such party at such changed address.




Bankruptcy.

Licensor and Licensee acknowledge that this Agreement and certain of the
licenses set forth herein constitute “intellectual property” for purposes of
Section 101 (35A) of Title 1, United States Code (the “Bankruptcy Code”).
 Licensor acknowledges that if either Licensor, as a debtor in possession, or a
trustee in bankruptcy in a case under the Bankruptcy Code rejects this
Agreement, Licensee may elect to retain its rights under this Agreement as
provided in Section 365(n) of the Bankruptcy Code.  Upon written





-17-







--------------------------------------------------------------------------------







request of Licensee to Licensor or the trustee in bankruptcy, Licensor or such
trustee in bankruptcy shall not interfere with the rights of Licensee as
provided in this Agreement.

No Implied Rights.  Neither party shall obtain any rights or licenses in or to
any intellectual property rights of the other party except as expressly set
forth in this Agreement, whether by implication, estoppel, or otherwise.  All
rights and licenses not expressly granted herein are hereby expressly reserved
by each party to itself.




[Signature page  follows.]








-18-







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have duly executed this Agreement the day and
year set forth above.

ECOSPHERE ENERGY SERVICES, LLC       ECOSPHERE TECHNOLOGIES, INC.










By:   _________________________________      By:   _________________________________

Name:

Dennis McGuire

Name:

Dennis McGuire

Title:

President

Title:

President















































Signature Page to License Agreement







--------------------------------------------------------------------------------







Exhibit A
to
Technology License Agreement




Issued Patents

None.











A-1







--------------------------------------------------------------------------------







Exhibit B
to
Technology License Agreement




Pending Patent Applications

Patent Application No.

Jurisdiction

Filing Date

Title and Inventor(s)

Non- Provisional Patent Application with US Serial No. 12/184,716

USA

August 1, 2008 with a priority date of August 2, 2007

Title: Enhanced Water Treatment for Reclamation of Waste Fluids and Increased
Efficiency Treatment of Potable Waters

Inventors: Dennis McGuire and Sanjeev Jakhete

Non- Provisional Patent Application with US Serial No. 12/399,481 (continuation
of U.S. Serial No. 12/184,716)

USA

March 6, 2009, with a priority date of August 2, 2007

Title: Enhanced Water Treatment for Reclamation of Waste Fluids and Increased
Efficiency Treatment of Potable Waters

Inventors: Dennis McGuire and Sanjeev Jakhete

PCT Application No: PCT/US2008/071950 – WO2009/032455 (related PCT application
to US Serial No. 12/184,716)

PCT

August 1, 2008 with a priority date of August 2, 2007

Title: Enhanced Water Treatment for Reclamation of Waste Fluids and Increased
Efficiency Treatment of Potable Waters

Inventors: Dennis McGuire and Sanjeev Jakhete

Provisional  Patent Application with US Serial No. 61/158,098

USA

March 6, 2009

Title: Real Time Processing of Water for Hydraulic Fracture Treatments using a
Transportable Frac Tank

Inventors: Dennis McGuire and Sanjeev Jakhete











B-1







--------------------------------------------------------------------------------







Exhibit C
to
Technology License Agreement




Copies of Assignments

ASSIGNMENT

ASSIGNOR:

Dennis McGuire




Status:

an individual

Address:

3231 SE St. Lucie Boulevard

City:

Stuart

State/Zip:

FL  34997




ASSIGNOR:

Sanjeev Jakhete




Status:

an individual

Address:

3515 SE Lionel Terrace

City:

Stuart

State/Zip:

FL  34997




ASSIGNEE:

Ecosphere Technologies, Inc.




Status:

a Florida corporation

Address:

3515 SE Lionel Terrace

City:

Stuart

State/Zip:

FL  34997




TITLE OF INVENTION:  ENHANCED WATER TREATMENT FOR RECLAMATION OF WASTE FLUIDS
AND INCREASED EFFICIENCY TREATMENT OF POTABLE WATERS

U.S. PATENT SERIAL NO.: ______________________ U.S. FILING DATE: ______________

ATTY DOCKET NO.: 2016.041




WHEREAS, the Assignors having made the above invention and filed application for
Letters Patent of the United States thereon, and the Assignee is desirous of
acquiring the same.  In consideration of One Dollar ($1.00) and other good and
valuable considerations, the receipt and sufficiency of which is hereby
acknowledged, the Assignors hereby assign to the Assignee, including its
successors, assigns, heirs, administrators, all of the Assignor’s rights, title
and interest in and to the invention and the patent application therefore
identified herein and to any and all patents which may evolve therefrom;




NOW, THEREFORE, Assignors intending to be legally bound, hereby assign, transfer
and deliver unto Assignee, its successors, legal representatives and assigns,
all rights, title and interest in, to and under the Patent Application,
including all other rights associated with the invention, including, without
limitation, the right to sue for and collect damages for any past infringement
of the Patents, and all patent applications related thereto including, but not
limited to, all provisionals, non-provisionals, divisional, continuations,
continuations-in-part, substitutes,





Exhibit A

1







--------------------------------------------------------------------------------







reexaminations, reissues and all other applications for patent which have been
or should be filed in the United States and all foreign countries on the
inventions based upon the invention; all original, reissued and reexamined
patents and extensions thereof which have been or shall be issued in the United
States and all foreign countries on the invention to the full end of the term or
terms for which the Patents may be granted, as fully and entirely as the same
would have been held by the undersigned Assignors had this Agreement not been
made; and specifically including all rights of priority created by the Patent
under any treaty, convention or law relating thereto.




Assignors agree, when requested, to carry out in good faith the intent and
purpose of this Agreement, to execute and deliver to Assignee, all
non-provisionals, divisional, continuations, continuations-in-part, substitutes,
reexaminations, reissues and all other applications on the inventions; all
lawful oaths, declarations, assignments, powers of attorney and other papers;
communicate to Assignee all facts known to Assignors relating to the invention
and the history thereof; and to generally do everything possible which Assignee
shall consider desirable for vesting title to the invention in Assignee, and for
securing, maintaining and enforcing proper patent protection for the inventions;
the Assignors agree to execute any papers or perform any acts required to
establish, vest or protect the Assignee’s rights therein or required by Assignee
to obtain said patent, without any additional payment therefor, but without any
expenses to Assignors.




/s/ Dennis McGuire

Date: 03/06/09

Inventor: ________________________________

Dennis McGuire




/s/ Sanjeev Jakhete

Date: 03/06/09

Inventor:_________________________________

Sanjeev Jakhete




STATE OF

)

)

COUNTY OF

)




Before me, this 06 day of March 2009, personally appeared Dennis McGuire and
Sanjeev Jakhete, the above named individuals, to me known to be the persons
described in and who executed the foregoing assignment instrument and
acknowledge to me that they executed the same on their own free will for the
purpose therein expressed.







[IMAGE OF NOTARY SEAL OF

Notary Public: /s/ David A. Donn

  DAVID A. DONN, Notary Public

Personally known:  X

   State of Florida ]

or Product Identification____________

Type of Identification Produced______











Exhibit A

2







--------------------------------------------------------------------------------










ASSIGNMENT

ASSIGNOR:

Dennis McGuire




Status:

an individual

Address:

3231 SE St. Lucie Boulevard

City:

Stuart

State/Zip:

FL  34997




ASSIGNOR:

Sanjeev Jakhete




Status:

an individual

Address:

3515 SE Lionel Terrace

City:

Stuart

State/Zip:

FL  34997




ASSIGNEE:

Ecosphere Technologies, Inc.




Status:

a Florida corporation

Address:

3515 SE Lionel Terrace

City:

Stuart

State/Zip:

FL  34997




TITLE OF INVENTION:  REAL-TIME PROCESSING OF WATER FOR HYDRAULIC FRACTURE
TREATMENTS USING A TRANSPORTABLE FRAC TANK

U.S. PATENT SERIAL NO.: ______________________ U.S. FILING DATE: ____________

ATTY DOCKET NO.: 2016.042




WHEREAS, the Assignors having made the above invention and filed application for
Letters Patent of the United States thereon, and the Assignee is desirous of
acquiring the same.  In consideration of One Dollar ($1.00) and other good and
valuable considerations, the receipt and sufficiency of which is hereby
acknowledged, the Assignors hereby assign to the Assignee, including its
successors, assigns, heirs, administrators, all of the Assignor’s rights, title
and interest in and to the invention and the patent application therefore
identified herein and to any and all patents which may evolve therefrom;




NOW, THEREFORE, Assignors intending to be legally bound, hereby assign, transfer
and deliver unto Assignee, its successors, legal representatives and assigns,
all rights, title and interest in, to and under the Patent Application,
including all other rights associated with the invention, including, without
limitation, the right to sue for and collect damages for any past infringement
of the Patents, and all patent applications related thereto including, but not
limited to, all provisionals, non-




Page 1 of 2

Assignment of U.S. Patent Application





Exhibit A

3







--------------------------------------------------------------------------------







provisionals, divisional, continuations, continuations-in-part, substitutes,
reexaminations, reissues and all other applications for patent which have been
or should be filed in the United States and all foreign countries on the
inventions based upon the invention; all original, reissued and reexamined
patents and extensions thereof which have been or shall be issued in the United
States and all foreign countries on the invention to the full end of the term or
terms for which the Patents may be granted, as fully and entirely as the same
would have been held by the undersigned Assignors had this Agreement not been
made; and specifically including all rights of priority created by the Patent
under any treaty, convention or law relating thereto.




Assignors agree, when requested, to carry out in good faith the intent and
purpose of this Agreement, to execute and deliver to Assignee, all
non-provisionals, divisional, continuations, continuations-in-part, substitutes,
reexaminations, reissues and all other applications on the inventions; all
lawful oaths, declarations, assignments, powers of attorney and other papers;
communicate to Assignee all facts known to Assignors relating to the invention
and the history thereof; and to generally do everything possible which Assignee
shall consider desirable for vesting title to the invention in Assignee, and for
securing, maintaining and enforcing proper patent protection for the inventions;
the Assignors agree to execute any papers or perform any acts required to
establish, vest or protect the Assignee’s rights therein or required by Assignee
to obtain said patent, without any additional payment therefor, but without any
expenses to Assignors.




/s/ Dennis McGuire

Date: 03/06/09

Inventor: ________________________________

Dennis McGuire




/s/ Sanjeev Jakhete

Date: 03/06/09

Inventor:_________________________________

Sanjeev Jakhete




STATE OF

)

)

COUNTY OF

)




Before me, this 06 day of March 2009, personally appeared Dennis McGuire and
Sanjeev Jakhete, the above named individuals, to me known to be the persons
described in and who executed the foregoing assignment instrument and
acknowledge to me that they executed the same on their own free will for the
purpose therein expressed.







[IMAGE OF NOTARY SEAL OF

Notary Public: /s/ David A. Donn

  DAVID A. DONN, Notary Public

Personally known:  X

   State of Florida ]

or Product Identification____________

Type of Identification Produced______




Page 2 of 2

Assignment of U.S. Patent Application





Exhibit A

4





